


110 HR 6316 IH: Climate MATTERS Act of

U.S. House of Representatives
2008-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6316
		IN THE HOUSE OF REPRESENTATIVES
		
			June 19, 2008
			Mr. Doggett (for
			 himself, Mr. Blumenauer,
			 Mr. Van Hollen,
			 Mr. Emanuel,
			 Mr. Larson of Connecticut,
			 Ms. DeLauro,
			 Mr. George Miller of California,
			 Ms. Slaughter,
			 Mr. Brady of Pennsylvania,
			 Ms. Wasserman Schultz,
			 Mr. Lewis of Georgia,
			 Mr. McDermott,
			 Mr. Olver,
			 Mr. Holt, Mr. Stark, Ms.
			 Berkley, Ms. Schwartz,
			 Mr. Crowley,
			 Mr. McNulty,
			 Mr. Meek of Florida,
			 Mr. Moran of Virginia,
			 Mr. Pascrell,
			 Mr. Thompson of California,
			 Mr. Conyers,
			 Mrs. Jones of Ohio,
			 Mr. Ackerman,
			 Mr. Bishop of New York,
			 Mr. Capuano,
			 Ms. Castor,
			 Mr. Chandler,
			 Ms. Clarke,
			 Mr. Cleaver,
			 Mr. Cohen,
			 Mr. Courtney,
			 Mr. Davis of Illinois,
			 Mr. Ellison,
			 Mr. Farr, Mr. Filner, Mr.
			 Gutierrez, Mr. Hall of New
			 York, Mr. Hare,
			 Mr. Hinchey,
			 Ms. Hirono,
			 Mr. Honda,
			 Mr. Israel,
			 Mr. Jackson of Illinois,
			 Ms. Jackson-Lee of Texas,
			 Ms. Eddie Bernice Johnson of Texas,
			 Mr. Johnson of Georgia,
			 Mr. Kennedy,
			 Mr. Klein of Florida,
			 Mr. Kucinich,
			 Ms. Lee, Ms. Zoe Lofgren of California,
			 Mrs. Maloney of New York,
			 Mr. McGovern,
			 Ms. Moore of Wisconsin,
			 Mr. Nadler,
			 Mrs. Napolitano,
			 Ms. Norton,
			 Mr. Payne,
			 Ms. Loretta Sanchez of California,
			 Mr. Schiff,
			 Mr. Sestak,
			 Mr. Sherman,
			 Mrs. Tauscher,
			 Ms. Tsongas,
			 Ms. Waters,
			 Ms. Watson,
			 Mr. Welch of Vermont,
			 Mr. Wexler,
			 Ms. Woolsey,
			 Mr. Wu, Mr. Yarmuth, Mr. Thompson
			 of Mississippi, Mr. Hastings of
			 Florida, Mr. Grijalva,
			 Mr. Fattah, and
			 Mr. Delahunt) introduced the following
			 bill; which was referred to the Committee on
			 Ways and Means, and in addition to the Committees on
			 Energy and Commerce,
			 Foreign Affairs,
			 Science and Technology,
			 Financial Services,
			 Education and Labor,
			 Natural Resources,
			 Agriculture, and
			 Transportation and
			 Infrastructure, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To reduce global greenhouse gas emissions through the
		  creation of a domestic carbon market and international trade measures, and to
		  direct the revenue therefrom to public interests.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Climate Market, Auction, Trust
			 & Trade Emissions Reduction System Act of 2008 or the
			 Climate MATTERS Act of
			 2008.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Purposes.
					Title I—Global Cooperation
					Subtitle A—General provisions
					Sec. 101. Definitions.
					Subtitle B—International Reserve Allowances
					Sec. 111. International reserve allowance program.
					Sec. 112. Adjustment of international reserve allowance
				requirements.
					Sec. 113. International Climate Change Commission.
					Sec. 114. Determinations of comparable action.
					Sec. 115. International agreements.
					Title II—Revenue provisions
					Sec. 201. Issuing, auctioning, and administering emissions
				allowances.
					Title III—Citizen Protection and Deficit Reduction Trust
				Funds
					Subtitle A—Establishment of trust funds
					Sec. 301. Establishment of citizen protection and deficit
				reduction trust funds.
					Subtitle B—Citizen Protection Programs
					Sec. 310. Definitions.
					Part 1—Consumer assistance
					Sec. 311. Allocation of account funds.
					Sec. 312. Climate change rebate program.
					Sec. 313. Healthy families fund.
					Part 2—Investment in Natural Resource adaptation
					Sec. 321. Definitions.
					Sec. 322. Adaptation fund.
					Part 3—Early action
					Sec. 331. Early action.
					Part
				4—State and Tribal action
					Sec. 341. Allocation for energy savings.
					Sec. 342. Allocation for States with programs that exceed
				Federal emission reduction targets.
					Sec. 343. General allocation.
					Part 5—Domestic agriculture and forestry
					Sec. 351. Allocation.
					Sec. 352. Agricultural and forestry greenhouse gas management
				research.
					Sec. 353. Distribution.
					Part 6—International forestry
					Sec. 361. Findings.
					Sec. 362. Definition of deforestation reduction
				activities.
					Sec. 363. Allocation.
					Sec. 364. Quality criteria for deforestation reduction
				activities.
					Sec. 365. Eligibility for deforestation reduction
				activities.
					Sec. 366. Reviews and discount.
					Part 7—Energy efficiency 
					Sec. 371. Allocation.
					Sec. 372. Distribution.
					Sec. 373. Use.
					Sec. 374. Reporting.
					Part 8—Alternative transportation
					Sec. 381. Grants to provide for additional and improved public
				transportation service.
					Sec. 382. Grants for construction of new public transportation
				projects.
					Sec. 383. Grants for transportation alternatives and travel
				demand reduction projects.
					Sec. 384. Technical capacity and standards.
					Sec. 385. Study and standards.
					Sec. 386. Condition for receipt of funds.
					Title IV—Emissions determinations and miscellaneous
					Sec. 401. Definitions.
					Sec. 402. Federal Greenhouse Gas Registry, emissions
				determination, and uncovered sector emissions.
					Sec. 403. Paramount interest waiver.
					Sec. 404. Administrative procedure and judicial
				review.
					Sec. 405. Retention of State authority.
					Sec. 406. Tribal authority.
					Sec. 407. Authorization of appropriations.
				
			2.PurposesThe purposes of this Act are—
			(1)to establish the
			 core of a Federal program that will reduce United States greenhouse gas
			 emissions substantially enough between 2008 and 2050 to avert the catastrophic
			 impacts of global climate change;
			(2)to
			 raise revenue to be used for positive environmental and social purposes to
			 offset the effects of climate change; and
			(3)to accomplish that
			 purpose while preserving robust growth in the United States economy, creating
			 new jobs, and avoiding the imposition of hardship on United States
			 citizens.
			IGlobal
			 Cooperation
			AGeneral
			 provisions
				101.DefinitionsIn this title:
					(1)AdministratorThe
			 term Administrator means the Administrator of the Environmental
			 Protection Agency.
					(2)Baseline emissions
			 level
						(A)Covered
			 goodsWith respect to covered goods of a WTO participant, the
			 term baseline emissions level means, as determined by the
			 Commission, the total average annual greenhouse gas emissions attributed to a
			 category of covered goods of the WTO participant during the period beginning on
			 January 1, 2010, and ending on December 31, 2012, based on—
							(i)relevant data
			 available for that period; and
							(ii)to
			 the extent necessary with respect to a specific category of covered goods,
			 economic and engineering models and best available information on technology
			 performance levels for the manufacture of that category of covered
			 goods.
							(B)WTO
			 participantsWith respect to
			 a WTO participant, the term “baseline emissions level” means, as determined by
			 the Commission, the total annual nationwide greenhouse gas emissions attributed
			 to the WTO participant during the period beginning on January 1, 2010, and
			 ending on December 31, 2012, based on best available information.
						(3) Best available
			 informationThe term “best
			 available information” means—
						(A)all relevant data that is available for the
			 particular period; and
						(B)to the extent
			 necessary, economic and engineering models, best available information on
			 technology performance levels, and any other useful measure or technique for
			 estimating the emissions from such emissions activities.
						(4)Carbon dioxide
			 equivalentThe term carbon dioxide equivalent means,
			 for each greenhouse gas, the quantity of the greenhouse gas that the
			 Administrator determines makes the same contribution to global warming as 1
			 metric ton of carbon dioxide.
					(5)CommissionThe
			 term Commission means the International Climate Change Commission
			 established under section 113.
					(6)Comparable
			 actionThe term
			 comparable action means any greenhouse gas regulatory programs,
			 requirements, and other measures adopted by a WTO participant that, in
			 combination, are comparable in effect to actions carried out by the United
			 States, through Federal, State, and local measures, to limit greenhouse gas
			 emissions pursuant to this Act and the amendments made by this Act, as
			 determined by the Commission under section 114.
					(7)Compliance
			 yearThe term compliance year means each calendar
			 year for which the requirements of this title apply to a category of covered
			 goods of a covered WTO participant that is imported into the United
			 States.
					(8)Covered WTO
			 participantThe term covered WTO participant means a
			 WTO participant that is included on the covered list prepared under section 111
			 (b)(3).
					(9)Covered
			 goodThe term covered good means a good that (as
			 identified by the Secretary, in consultation with the Administrator, by
			 rule)—
						(A)is a primary
			 product or a manufactured item for consumption;
						(B)generates, in the
			 course of the manufacture of the good, a substantial quantity of greenhouse gas
			 emissions, including indirect greenhouse gas emissions; and
						(C)is closely related to a good the cost of
			 production of which in the United States is affected by a requirement of this
			 Act or the amendments made by this Act.
						(10)Emission
			 allowanceThe term emission allowance means an
			 authorization to emit 1 carbon dioxide equivalent of greenhouse gas.
					(11)Enter;
			 entryThe terms enter and entry into
			 the United States refer to the entry, or withdrawal from warehouse for
			 consumption, in the customs territory of the United States.
					(12)Greenhouse
			 gasThe term greenhouse gas means any of—
						(A)carbon
			 dioxide;
						(B)methane;
						(C)nitrous
			 oxide;
						(D)sulfur
			 hexafluoride;
						(E)a
			 perfluorocarbon;
						(F)a hydrofluorocarbon; or
						(G)any other anthropogenically-emitted gas
			 that is determined by the Administrator, after notice and comment, to
			 contribute to global warming to a non-negligible degree.
						(13)Greenhouse gas
			 emissionsThe term greenhouse gas emissions means
			 emissions of a greenhouse gas, including—
						(A)stationary
			 combustion source emissions emitted as a result of combustion of fuels in
			 stationary equipment, such as boilers, furnaces, burners, turbines, heaters,
			 incinerators, engines, flares, and other similar sources;
						(B)process emissions
			 consisting of emissions from chemical or physical processes other than
			 combustion;
						(C)fugitive emissions
			 consisting of intentional and unintentional emissions from equipment leaks,
			 such as joints, seals, packing, and gaskets, or from piles, pits, cooling
			 towers, and other similar sources; and
						(D)biogenic emissions
			 resulting from biological processes, such as anaerobic decomposition,
			 nitrification, and denitrification.
						(14)Indirect
			 greenhouse gas emissionsThe term indirect greenhouse gas
			 emissions means any greenhouse gas emissions resulting from the
			 generation of electricity that is consumed during the manufacture of a
			 good.
					(15)International
			 reserve allowanceThe term international reserve
			 allowance means an allowance (denominated in units of metric tons of
			 carbon dioxide equivalent) that is—
						(A)purchased from a
			 special reserve of emission allowances pursuant to section 111(a)(2);
			 and
						(B)used for purposes
			 of meeting the requirements of section 111.
						(16)Manufactured
			 item for consumptionThe term
			 “manufactured item for consumption” means any good or product—
						(A)that is not a
			 primary product;
						(B)that generates, in the course of its
			 manufacture, a substantial amount of direct greenhouse gas emissions or
			 indirect greenhouse gas emissions, including such emissions that are
			 attributable to the inclusion of a primary product in the manufactured item for
			 consumption; and
						(C)for which the
			 Commission determines that the application of an international reserve
			 allowance requirement under section 111 to the particular category of goods or
			 products is administratively feasible and necessary to achieve the purposes of
			 this title.
						(17)Percentage
			 change in greenhouse gas emissionsThe term “percentage change in greenhouse
			 gas emissions” means, as determined by the Secretary, in consultation with the
			 Administrator, the percentage by which greenhouse gas emissions on a nationwide
			 basis in a WTO participant has decreased or increased (as the case may be) from
			 the baseline emissions level of the WTO participant. The percentage change for
			 a WTO participant shall equal the quotient obtained by dividing—
						(A)the amount of the decrease or increase in
			 the total nationwide emissions for the WTO participant, as measured by
			 comparing such total emissions for the relevant calendar year, to the baseline
			 emissions level for the WTO participant; by
						(B)the baseline emissions level for the WTO
			 participant.
						(18)Primary
			 productThe term primary product means—
						(A)iron, steel,
			 aluminum, cement, bulk glass, paper pulp, chemicals, or industrial ceramics;
			 or
						(B)any other
			 manufactured product that—
							(i)is
			 sold in bulk for purposes of further manufacture; and
							(ii)generates, in the
			 course of the manufacture of the product, greenhouse gas emissions and indirect
			 greenhouse gas emissions that are comparable (on an emissions-per-dollar basis)
			 to emissions generated in the manufacture of products by covered facilities in
			 the industrial sector.
							(19)Retire an
			 allowanceTo retire an allowance is to disqualify
			 the allowance for any subsequent use, regardless of whether the use is a sale,
			 exchange, or submission of the allowance in satisfying a compliance
			 obligation.
					(20)SecretaryThe
			 term Secretary means the Secretary of the Treasury.
					(21)SequestrationThe
			 term sequestration means the capture, permanent separation,
			 isolation, or removal of greenhouse gases from the atmosphere, as determined by
			 the Secretary, after consultation with the Administrator.
					(22)Trade
			 agreementThe term
			 trade agreement means any agreement between the United States and
			 one or more foreign countries providing for the reduction of tariff or
			 nontariff barriers, including the Agreement establishing the World Trade
			 Organization, done at Marrakesh on April 15, 1994.
					(23)U.S. customs
			 and border protectionThe term U.S. Customs and Border
			 Protection means U.S. Customs and Border Protection of the Department of
			 Homeland Security.
					(24)WTO
			 participantThe term WTO participant means a member
			 of, or observer government to, the World Trade Organization (WTO), other than
			 the United States.
					BInternational
			 Reserve Allowances
				111.International
			 reserve allowance program
					(a)Establishment
						(1)In
			 generalThe Secretary shall establish a program under which the
			 Secretary, during the 1-year period beginning on January 1, 2014, and annually
			 thereafter, shall offer for sale to United States importers international
			 reserve allowances in accordance with this subsection.
						(2)SourceInternational reserve allowances under
			 paragraph (1) shall be issued from a special reserve of emission allowances
			 that is separate from, and established in addition to, the quantity of emission
			 allowances established under section 9911 of the Internal Revenue Code of
			 1986.
						(3)Price
							(A)In
			 generalSubject to subparagraph (B), the Secretary shall
			 establish, by rule, a methodology for determining the price of international
			 reserve allowances for each compliance year at a level that does not exceed the
			 market price of emission allowances established under section 9911 of the
			 Internal Revenue Code of 1986 for the compliance year.
							(B)Maximum
			 priceThe price for an
			 international reserve allowance under subparagraph (A) shall not exceed the
			 clearing price for current compliance year allowances established at the most
			 recent auction of allowances under section 9912 of the Internal Revenue Code of
			 1986.
							(4)Serial
			 numberThe Secretary shall assign a unique serial number to each
			 international reserve allowance issued under this subsection.
						(5)Administration
			 of systemThe Secretary may
			 provide, by rule, for the administration of the system of international reserve
			 allowances in a manner consistent with the carbon market established under
			 subtitle L of the Internal Revenue Code of 1986.
						(6)Regulated
			 entitiesInternational
			 reserve allowances may not be submitted by persons subject to the allowance
			 submission requirements of section 9901 or 9913 of the Internal Revenue Code of
			 1986 to comply with such allowance submission requirements.
						(7)ProceedsAll
			 proceeds from the sale of international reserve allowances under this
			 subsection shall be allocated to a program that the Secretary, in coordination
			 with the Secretary of State, shall establish to mitigate the negative impacts
			 of global climate change on disadvantaged communities in WTO
			 participants.
						(b)WTO participant
			 lists
						(1)In
			 generalNot later than January 1, 2015, and annually thereafter,
			 the Secretary shall develop and publish in the Federal Register 2 lists of WTO
			 participants, in accordance with this subsection.
						(2)Excluded
			 list
							(A)In
			 generalThe Secretary, in
			 consultation with the Commission, shall identify and publish in a list, to be
			 known as the excluded list—
								(i)each
			 WTO participant determined by the Commission under section 114(a) to have taken
			 action comparable to that taken by the United States to limit the greenhouse
			 gas emissions of the WTO participant;
								(ii)each WTO
			 participant that has entered into an agreement with the United States under
			 subsection (a) or (b) of section 115;
								(iii)each WTO
			 participant the share of total global greenhouse gas emissions of which is
			 below the de minimis percentage described in subparagraph (B); and
								(iv)each WTO
			 participant that the United Nations has identified as among the least developed
			 of developing countries.
								(B)De minimis
			 percentageThe de minimis percentage referred to in subparagraph
			 (A) is a percentage of total global greenhouse gas emissions of not more than
			 0.5, as determined by the Commission, for the most recent calendar year for
			 which emissions and other relevant data is available, taking into
			 consideration, as necessary, the annual average deforestation rate during a
			 representative period for a WTO participant that is a developing
			 country.
							(3)Covered
			 list
							(A)In
			 generalThe Secretary, in
			 consultation with the Commission, shall identify and publish in a list, to be
			 known as the covered list, each WTO participant the covered
			 goods of which are subject to the requirements of this section.
							(B)RequirementThe
			 covered list shall include each WTO participant that is not included on the
			 excluded list under paragraph (2).
							(4)Presidential
			 authorityNotwithstanding
			 paragraphs (2) and (3), the President may require the Commission to place a WTO
			 participant on the excluded list or covered list if the President determines
			 such action is necessary to protect essential security interests of the United
			 States.
						(c)Publication of
			 covered goodsThe Secretary, in consultation with the Commission,
			 shall publish a list of all covered goods of each WTO participant on the
			 covered list.
					(d)Written
			 declarations
						(1)In
			 generalEffective beginning January 1, 2015, a United States
			 importer of any covered good shall, as a condition of the entry of the covered
			 good into the United States, submit to the Secretary and the appropriate office
			 of U.S. Customs and Border Protection a written declaration, with respect to
			 each such entry, that meets the requirements of this subsection.
						(2)ContentsA
			 written declaration under paragraph (1) shall contain a statement that—
							(A)the applicable
			 covered good is accompanied by a sufficient number of international reserve
			 allowances, as determined under subsection (e); or
							(B)the covered good
			 is from a WTO participant on the excluded list under subsection (b)(2).
							(3)Documentation
			 and depositIf an importer
			 does not certify that the covered good is a product of a WTO participant on the
			 excluded list under paragraph (2)(B), the written declaration for such good
			 shall include the following supporting documentation and deposit:
							(A)The name of each WTO participant in which
			 the covered good was manufactured or processed.
							(B)A brief description of the extent to which
			 the covered good was manufactured or processed in each WTO participant
			 identified under subparagraph (A).
							(C)An estimation of
			 the number of international reserve allowances that are required for entry of
			 the covered good into the United States under subsection (e).
							(D)At the election of
			 the importer, the deposit of—
								(i)international
			 reserve allowances in an amount equal to the estimated number required for
			 entry under subparagraph (C); or
								(ii)a
			 bond, other security, or cash in an amount that covers the purchase of the
			 estimated number of international reserve allowances under subparagraph
			 (C).
								(4)Final
			 assessment
							(A)In
			 generalNot later than 6
			 months after submission of the written declaration and entry of the covered
			 good under paragraph (1), the Secretary shall make a final assessment of the
			 international reserve allowance requirement for the covered good under this
			 section. The final assessment shall specify the total number of international
			 reserve allowances that are required for entry of the covered good into the
			 United States and whether the amount of the deposit under paragraph (3)(D) is
			 lower or higher than the final assessment..
							(B)Reconciliation
								(i)Allowance
			 depositU.S. Customs and
			 Border Protection shall promptly reconcile the final assessment with the amount
			 of international reserve allowances deposited under paragraph (3)(D)(i). If
			 international reserve allowances are deposited in an amount that is more than
			 the final assessment, U.S. Customs and Border Protection shall refund the
			 excess amount. If such allowances are deposited in an amount that is less than
			 final assessment, the importer shall tender within 14 days sufficient
			 allowances to satisfy fully the final assessment.
								(ii)Bond, security,
			 or cash depositIf an
			 importer has submitted a bond, security, or cash deposit under paragraph
			 (3)(D), U.S. Customs and Border Protection shall use the deposit to purchase a
			 sufficient number of international reserve allowances, as determined in the
			 final assessment under subparagraph (A). To the extent that the deposit fails
			 to cover the purchase of sufficient international reserve allowances, the
			 importer shall submit such additional allowances to cover the shortfall of
			 allowances. To the extent that the amount of the deposit is more than the
			 amount of the final assessment, U.S. Customs and Border Protection shall refund
			 to the importer the unused portion of the deposit.
								(5)InclusionA
			 written declaration under this subsection shall include the unique serial
			 number of each international reserve allowance associated with the entry of the
			 applicable covered good into the United States.
						(6)Failure to
			 declareA covered good that is not accompanied by a written
			 declaration that meets the requirements of this subsection shall not be
			 permitted to be entered into the United States.
						(7)Corrected
			 declaration
							(A)In
			 generalIf, after making a declaration required under this
			 subsection, an importer has reason to believe that the declaration contains
			 information that is not correct, the importer shall provide a corrected
			 declaration by not later than 30 days after the date of discovery of the error,
			 in accordance with subparagraph (B).
							(B)MethodA corrected declaration under subparagraph
			 (A) shall be in the form of a letter or other written statement to the
			 Secretary and to the office of U.S. Customs and Border Protection to which the
			 original declaration was submitted.
							(e)Quantity of
			 allowances required
						(1)Methodology
							(A)In
			 generalThe Secretary shall establish, by rule, a method for
			 calculating the required number of international reserve allowances that a
			 United States importer must submit, together with a written declaration under
			 subsection (d), for each category of covered goods of each covered WTO
			 participant.
							(B)FormulaThe
			 Secretary shall develop a general formula for calculating the international
			 reserve allowance requirement that applies, on a per unit basis, to each
			 covered good of a covered WTO participant that is imported during each
			 compliance year.
							(2)General
			 formulaThe international
			 allowance reserve requirement, as described in paragraph (1), for a compliance
			 year is equal to the product obtained by multiplying—
							(A)the national greenhouse gas intensity rate
			 for each category of covered goods of each covered WTO participant for the
			 compliance year, as determined by the Secretary under paragraph (3), by
							(B)the allowance adjustment factor for the
			 industry sector in the WTO participant that manufactured the covered goods that
			 entered into the United States, as determined by the Secretary under paragraph
			 (4), by
							(C)the economic adjustment ratio for the WTO
			 participant, as determined by the Commission under paragraph (5).
							(3)National
			 greenhouse gas intensity rateThe national greenhouse gas intensity rate
			 for a particular WTO participant under paragraph (2)(A), on a per unit basis,
			 shall be equal to the quotient obtained by dividing—
							(A)the total amount of direct greenhouse gas
			 emissions and indirect greenhouse gas emissions that are attributable to a
			 category of covered goods of a covered WTO participant during the most recent
			 calendar year (as adjusted to exclude those emissions that would not be subject
			 to the allowance submission requirements of section 9913 of the Internal
			 Revenue Code of 1986 or the category of covered goods if manufactured in the
			 United States), by
							(B)the total number
			 of units of the particular covered good that are produced in the covered WTO
			 participant during the same calendar year.
							(4)Allowance
			 adjustment factor
							(A)General
			 formulaThe allowance
			 adjustment factor for a particular WTO participant under paragraph (2)(B) for a
			 compliance year shall be equal to 1 minus the ratio that—
								(i)the number of
			 allowances, as determined by the Secretary under subparagraph (B), that the
			 entire industry sector in the WTO participant would have received for that
			 compliance year at no cost if such allowances were allocated in the same manner
			 that allowances are allocated at no cost under subtitle L of the Internal
			 Revenue Code of 1986 to the same industry sector in the United States, bears
			 to
								(ii)the
			 total amount of direct greenhouse gas emissions and indirect greenhouse gas
			 emissions that are attributable to a category of covered goods of the covered
			 WTO participant during that compliance year.
								(B)Allowances
			 allocated at no cost.The number of allowances allocated at no
			 cost under subparagraph (A)(i) shall be equal to the product obtained by
			 multiplying—
								(i)the
			 baseline emissions level that the Commission has attributed to a category of
			 covered goods of the WTO participant, by
								(ii)the
			 ratio that—
									(I)the quantity of allowances that are
			 allocated at no cost under subtitle L of the Internal Revenue Code of 1986 to
			 entities within the industry sector that manufactures the covered goods for the
			 compliance year during which the covered goods were entered into the United
			 States, bears to
									(II)the total amount
			 of direct greenhouse gas emissions and indirect greenhouse gas emissions of
			 that sector during a particular compliance year.
									(5)Economic
			 adjustment ratioThe economic adjustment ratio for a particular
			 WTO participant under paragraph (2)(C) shall be 1 unless the Commission makes
			 an affirmative decision to lower the ratio in order to take into account the
			 extent to which the WTO participant has fully implemented, verified, and
			 enforced the following:
							(A)The deployment and
			 use of state-of-the-art technologies in industrial processes, equipment
			 manufacturing facilities, power generation and other energy facilities, and
			 consumer goods (such as automobiles and appliances), and implementation of
			 other techniques or actions that have the effect of limiting greenhouse gas
			 emissions in the WTO participant during the relevant period.
							(B)Any regulatory
			 programs, requirements, and other measures that the WTO participant has
			 implemented to limit greenhouse emissions during the relevant period.
							(6)Annual
			 calculationThe Secretary shall calculate the international
			 reserve allowance requirements for each compliance year based on the best
			 available information and annually revise the applicable international reserve
			 allowance requirements to reflect changes in the variables of the formula
			 described in this subsection.
						(7)PublicationNot
			 later than 90 days before the beginning of each compliance year, the Secretary
			 shall publish in the Federal Register a schedule describing the required number
			 of international reserve allowances for each category of imported covered goods
			 of each covered WTO participant, as calculated under this subsection.
						(8)Covered goods
			 from multiple countries
							(A)In
			 generalThe Secretary shall establish, by rule, procedures for
			 determining the number of the international reserve allowances that a United
			 States importer must submit under this subsection for a category of covered
			 goods that are primary products and manufactured or processed in more than one
			 WTO participant. Subject to subparagraph (B), such procedures shall require the
			 importer—
								(i)to
			 determine for each covered WTO participant listed in the written declaration,
			 as required by subsection (d), the number of international reserve allowances
			 that apply under paragraph (2) of this subsection to the category of covered
			 goods that are manufactured and processed entirely in that covered WTO
			 participant for the particular compliance year; and
								(ii)of the international reserve allowance
			 requirements identified under clause (i) for particular covered WTO
			 participants, to apply the requirement that imposes the highest number of
			 international reserve allowances for the category of covered goods.
								(B)ExceptionThe
			 procedures for setting the international reserve allowance requirement under
			 subparagraph (A) shall not apply if the Secretary grants a request by the
			 importer to apply an alternate method for establishing such requirement. The
			 Secretary shall grant such a request only if the importer demonstrates in an
			 administrative hearing by a preponderance of evidence that the alternate method
			 will establish an international reserve allowance requirement that is more
			 representative than the requirement applicable under subparagraph (A).
							(C)Administrative
			 hearingThe Secretary shall establish procedures for
			 administrative hearings under subparagraph (B) to ensure that—
								(i)all
			 evidence submitted by an importer will be subject to verification by the
			 Secretary;
								(ii)domestic
			 manufacturers of the category of covered goods subject to the administrative
			 hearing under this paragraph will have an opportunity to review and comment on
			 evidence submitted by the importer; and
								(iii)appropriate
			 penalties will be assessed in cases where the importer has submitted
			 information that is false or misleading.
								(f)Foreign
			 allowances
						(1)Foreign
			 allowances under cap and trade program
							(A)In
			 generalA United States importer may submit, in lieu of an
			 international reserve allowance issued under this section, a foreign allowance
			 distributed by a WTO participant pursuant to a commensurate cap and trade
			 program.
							(B)Commensurate cap
			 and trade programFor purposes of subparagraph (A), a
			 commensurate cap and trade program shall include any greenhouse gas regulatory
			 program adopted by a covered WTO participant to limit the greenhouse gas
			 emissions of the covered WTO participant, if—
								(i)the
			 Secretary certifies that the program—
									(I)(aa)places a quantitative
			 limitation on the total quantity of greenhouse gas emissions of the covered WTO
			 participant (expressed in terms of tons emitted per calendar year); and
										(bb)achieves that limitation through an
			 allowance trading system;
										(II)satisfies such criteria as the Secretary
			 may establish for requirements relating to the enforceability of the cap and
			 trade program, including requirements for monitoring, reporting, verification
			 procedures, allowance tracking, and offsets; and
									(III)is a comparable
			 action, as determined by the Commission; or
									(ii)the
			 program is the result of an agreement under section 115(b).
								(2)International
			 forest allowancesA United
			 States importer may submit, in lieu of an international reserve allowance
			 issued under this section, an international forest allowance generated under an
			 agreement to undertake international forest carbon activities under section
			 115(c).
						(3)Trading of
			 foreign allowancesForeign
			 allowances described in paragraphs (1) and (2) may be traded on the carbon
			 market established under subtitle L of the Internal Revenue Code of
			 1986.
						(g)Retirement of
			 allowancesThe Secretary shall retire each international reserve
			 allowance and foreign allowance submitted to achieve compliance with this
			 section.
					(h)Consistency with
			 trade and other international agreementsThe Secretary, in
			 consultation with the Secretary of State, shall adjust the international
			 reserve allowance requirements established under this section (including the
			 quantity of international reserve allowances required for each category of
			 covered goods of a covered WTO participant) as the Secretary determines to be
			 necessary to ensure that the United States complies with all applicable trade
			 agreements and other international agreements to which the United States is a
			 party.
					(i)Final
			 regulationsNot later than January 1, 2014, the Secretary shall
			 promulgate such regulations as the Secretary determines to be necessary to
			 carry out this section.
					112.Adjustment of
			 international reserve allowance requirements
					(a)In
			 generalNot later than January 1, 2018, and annually thereafter,
			 the Commission shall prepare and submit to Congress a report that assesses the
			 effectiveness of the applicable international reserve allowance requirements
			 under section 111 with respect to—
						(1)covered goods that
			 are entered into the United States from each covered WTO participant;
			 and
						(2)the production of covered goods in covered
			 WTO participants that are incorporated into manufactured goods that
			 subsequently are entered into the United States.
						(b)Inadequate
			 requirementsIf the Commission determines that an applicable
			 international reserve allowance requirement is not adequate to achieve the
			 purposes of this title, the Commission, simultaneously with the submission of
			 the report under subsection (a), shall make recommendations to—
						(1)increase the stringency or otherwise
			 improve the effectiveness of the applicable requirements in a manner that
			 ensures compliance with all applicable trade agreements and other international
			 agreements;
						(2)take action to
			 address greenhouse gas emissions that are attributable to the production of
			 manufactured items for consumption that are not subject to the international
			 reserve allowance requirements under section 111; or
						(3)take such other action as the Commission
			 determines to be necessary to address greenhouse gas emissions that are
			 attributable to the production of covered goods in covered WTO participants, in
			 compliance with all applicable trade agreements and other international
			 agreements.
						(c)Revised
			 regulationsThe Secretary, in
			 consultation with the Commission, shall promulgate revised regulations to
			 implement the recommended changes under subsection (b) to improve the
			 effectiveness of the international reserve allowance requirements.
					(d)Effective
			 dateAny revision made under subsection (c) shall take effect on
			 January 1 of the first compliance year beginning after the date on which the
			 revision is made.
					113.International
			 Climate Change Commission
					(a)EstablishmentThere is established a commission that
			 shall be known as the “International Climate Change Commission”.
					(b)Organization
						(1)MembershipThe Commission shall be composed of 6
			 commissioners who shall be appointed by the President, by and with the advice
			 and consent of the Senate. A person shall not be eligible for appointment as a
			 commissioner unless that person—
							(A)is a citizen of
			 the United States; and
							(B)has, in the judgment of the President, the
			 requisite qualifications for developing the knowledge and expertise on
			 international climate change matters that are necessary for performing the
			 duties and functions of the Commission under this title.
							(2)Appointments of
			 commissionersNot later than
			 3 months after date of the enactment of this Act, the President shall appoint
			 the commissioners in accordance with this subsection. If the President fails to
			 appoint one or more of the commissioners under this paragraph by the end of
			 that 3-month period, then—
							(A)the United States
			 International Trade Commission shall, within the succeeding 3-month period,
			 appoint the remaining commissioners; and
							(B)the authority of
			 the President to appoint the remaining commissioners terminates.
							(3)Political
			 affiliationNot more than 3 of the commissioners serving at any
			 time shall be affiliated with the same political party. In making the
			 appointments, members of different parties shall be appointed alternatively as
			 nearly as may be practicable.
						(4)Term of
			 commissioners; reappointment
							(A)In
			 generalThe term of a commissioner shall be 12 years, except that
			 commissioners first taking office under paragraph (2) shall be appointed to the
			 Commission in a manner that ensures that—
								(i)the
			 term of not more than 1 member shall expire during any 2-year period;
			 and
								(ii)no
			 commissioner serves a term of more than 12 years.
								(B)Service until
			 new appointmentThe term of a
			 commissioner shall continue after the expiration of that commissioner’s term
			 until the date on which a replacement is appointed by the President and
			 confirmed by the Senate, except that the successor’s term begins upon the
			 original expiration of the predecessor’s term.
							(C)VacancyAny
			 commissioner appointed to fill a vacancy occurring before the expiration of the
			 term for which the predecessor was appointed shall be appointed for the
			 remainder of the term.
							(D)ReappointmentA
			 person who has served as commissioner for more than 7 years shall not be
			 eligible for reappointment.
							(5)Chairperson and
			 vice-chairperson
							(A)In
			 generalThe President shall
			 designate a Chairperson and Vice Chairperson of the Commission from the
			 commissioners that are eligible for designation under subparagraph (B). The
			 Chairperson and Vice-Chairperson shall each serve for a term of 4 years. If the
			 President fails to designate the Chairperson for any term, the commissioner
			 with the longest period of continuous service shall serve as Chairperson for
			 that term.
							(B)Eligibility
			 requirements
								(i)ChairpersonThe President may designate as the
			 Chairperson of the Commission for any term any commissioner who is not
			 affiliated with the political party with which the Chairperson of the
			 Commission for the immediately preceding year is affiliated, and who (except in
			 the case of the first commissioners) has at least 1 year of continuous service
			 as a commissioner.
								(ii)Vice-chairpersonThe
			 President may designate as the Vice Chairperson of the Commission for any term
			 any commissioner who is not affiliated with the political party with which the
			 Chairperson is affiliated.
								(6)Voting
							(A)In
			 generalThe Commission shall
			 vote on the adoption of each action that is identified in subparagraph (D).
			 Such a vote on a Commission action shall occur at a public meeting of the
			 Commission for which a quorum is present. A majority of commissioners that are
			 in office shall constitute a quorum for a meeting of the Commission.
							(B)AdoptionA
			 Commission action identified in subparagraph (D) shall take effect upon
			 adoption by the Commission in accordance with the requirements of this
			 paragraph. Subject to subparagraph (C), the adoption of a Commission action
			 shall occur if a majority of the commissioners in attendance at the meeting (as
			 well as any commissioners voting by proxy) vote in favor of such action.
							(C)Equally divided
			 votesIn cases when the
			 commissioners voting are equally divided on whether or not a WTO participant
			 has taken comparable action under section 114, the Commission shall be deemed
			 to have made an affirmative determination that the WTO participant has not
			 taken comparable action.
							(D)Commission
			 actionsA Commission action for purposes of this paragraph shall
			 include the performance of the duties specified under subsection (c) and the
			 exercise of the enforcement powers authorized under subsection (d).
							(c)DutiesThe
			 duties of the Commission shall include—
						(1)determinations on whether a WTO participant
			 is taking comparable action under section 114;
						(2)establishment of
			 WTO participant lists under section 111(b);
						(3)classification of
			 a category of goods or products as a manufactured item for consumption under
			 section 101(16)(C);
						(4)adjustment of the
			 international reserve allowance requirements pursuant to section 112;
			 and
						(5)performance of
			 other actions that are necessary for the implementation of the provisions of
			 this title.
						(d)Enforcement
			 powers
						(1)Penalty for
			 noncomplianceThe Commission may impose an excess emissions
			 penalty on a United States importer of covered goods if that importer fails to
			 submit the required number of international reserve allowances under section
			 111. Such penalty for noncompliance shall be equal to the amount of an excess
			 emissions penalty that an owner or operator of a covered facility is required
			 to submit for noncompliance under section 9901 of the Internal Revenue Code of
			 1986.
						(2)Prohibition on
			 importersThe Commission may prohibit a United States importer
			 from entering covered goods into the United States for a period not to exceed 5
			 years if that importer—
							(A)fails to pay a
			 penalty for noncompliance imposed under paragraph (1); or
							(B)submits a written
			 declaration under section 111(d) that provides false or misleading information
			 for the purpose of circumventing the international reserve requirements of this
			 title.
							(3)DelegationThe Commission, as appropriate, may
			 delegate to U.S. Customs and Border Protection the enforcement powers that are
			 authorized under this subsection. U.S. Customs and Border Protection shall
			 exercise such enforcement powers in accordance with procedures and requirements
			 that the Commission may establish.
						114.Determinations
			 of comparable action
					(a)Determinations
						(1)Annual
			 determinationsNot later than January 1, 2014, and annually
			 thereafter, the Commission shall determine whether, and the extent to which,
			 each WTO participant that is not exempted under subsection (b) has taken
			 comparable action during the preceding 1-year period to limit the greenhouse
			 gas emissions of the WTO participant, taking into consideration the baseline
			 emissions levels of the WTO participant.
						(2)Basis for
			 determinationsThe Commission
			 shall make a determination on whether a WTO participant has taken comparable
			 action for a particular year under paragraph (1) based on the best available
			 information and in accordance with the following requirements:
							(A)A WTO participant shall be considered to
			 have taken comparable action if the Commission determines that the percentage
			 change in greenhouse gas emissions in the WTO participant during the relevant
			 period is equal to, or better than, the percentage change in greenhouse
			 emissions in the United States during that same period.
							(B)In the case of a WTO participant that is
			 not considered to have taken comparable action under subparagraph (A), the
			 Commission shall take into consideration, in making a determination on
			 comparable action for that WTO participant, the extent to which the following
			 actions have been taken, implemented, verified, and enforced:
								(i)The deployment and use of state-of-the-art
			 technologies in industrial processes, equipment manufacturing facilities, power
			 generation and other energy facilities, and consumer goods (such as automobiles
			 and appliances), and implementation of other techniques or actions that have
			 the effect of limiting greenhouse gas emissions in the WTO participant during
			 the relevant period.
								(ii)Any
			 regulatory programs, requirements, and other measures that the WTO participant
			 has implemented to limit greenhouse emissions during the relevant
			 period.
								(C)If a WTO participant is a party to an
			 international climate change agreement that imposes binding greenhouse gas
			 emissions limitations on the WTO participant, the Commission shall give
			 appropriate credit for net transfers to the WTO participant of greenhouse gas
			 emissions allowances or other units issued with respect to emissions reductions
			 or sequestrations in other WTO participants pursuant to such international
			 agreement.
							(D)The Commission
			 shall ensure that any determination on comparable action that the Commission
			 makes under this paragraph complies with applicable trade agreements and other
			 international agreements.
							(b)ExemptionsThe Commission shall exempt from a
			 determination under subsection (a) in a calendar year any WTO participant that
			 is placed on the excluded list pursuant to clause (ii), (iii), or (iv) of
			 section 111(b)(2)(A) for that calendar year.
					(c)ReportsThe
			 Commission shall, as expeditiously as practicable—
						(1)submit to the
			 President and Congress an annual report describing the determinations of the
			 Commission under subsection (a) for the most recent calendar year; and
						(2)publish the
			 determinations in the Federal Register.
						(d)ReportsThe
			 President shall—
						(1)submit to Congress
			 an annual report describing the determinations of the President under
			 subsection (a) for the most recent calendar year; and
						(2)publish the
			 determinations in the Federal Register.
						115.International
			 agreements
					(a)Negotiating
			 objective
						(1)Statement of
			 policyConsistent with the
			 obligations of the United States under the World Trade Organization, it is the
			 policy of the United States to work proactively under the United Nations
			 Framework Convention on Climate Change and in other appropriate forums to
			 establish binding agreements representing comparable action and committing all
			 major greenhouse gas-emitting WTO participants to contribute equitably to the
			 reduction of global greenhouse gas emissions. Any such agreement shall be
			 considered comparable action only if it includes a maximum level on net
			 greenhouse gas emissions into the atmosphere.
						(2)Intent of
			 congress regarding objectiveTo the extent that the agreements described
			 in paragraph (1) involve measures that will affect international trade in any
			 good or service, it is the intent of the Congress that the negotiating
			 objective of the United States shall be to focus multilateral and bilateral
			 international agreements on the reduction of greenhouse gas emissions.
						(3)Role of the
			 presidentThe President shall
			 be responsible for negotiating agreements under this subsection.
						(b)Premium Carbon
			 Market Access Agreements
						(1)AvailabilityIn negotiations described in subsection
			 (a), the President shall place a high priority on securing agreements that
			 ensure comparable action on the part of WTO participants. In support of this
			 goal, the President shall offer, on a limited basis, WTO participants that are
			 developing countries Premium Carbon Market Access Agreements extending to such
			 a WTO participant access to the carbon market established under subtitle L of
			 the Internal Revenue Code of 1986. Such agreements may also include additional
			 incentives such as the ability to choose the base year or maximum level of
			 allowable greenhouse gas emissions for its emissions trading system, rather
			 than requiring it to match the system as in effect in the United States.
						(2)ConditionsThe
			 President shall determine a global greenhouse gas emissions budget that
			 protects the climate, and the President shall offer Premium Carbon Market
			 Access Agreements under this subsection on a first-come, first-served basis,
			 only to the extent that they, in total, do not allow that global budget to be
			 exceeded. An emissions cap and trading system established in conformance with
			 an agreement entered into under this subsection shall be considered a
			 comparable action for purposes of this Act only if it includes a maximum level
			 on net greenhouse gas emissions into the atmosphere.
						(c)Agreements To
			 undertake international forest carbon activities
						(1)In
			 generalIn the case of a WTO participant that is a developing
			 country and is not yet ready to enter a comprehensive agreement under
			 subsection (a) or (b), the President shall attempt to secure an agreement with
			 such WTO participant pursuant to which—
							(A)the WTO
			 participant agrees to undertake international forest carbon activities,
			 including reducing its rate of deforestation, under the conditions specified in
			 paragraphs (2) and (3); and
							(B)such international forest carbon activities
			 may qualify for international forest allowances that may be traded on the
			 carbon market established under subtitle L of the Internal Revenue Code of
			 1986.
							(2)Quality
			 requirementsThe President shall establish requirements for
			 international forest carbon activities that qualify for the creation of
			 international forest allowances under paragraph (1), including—
							(A)ensuring that
			 qualifying international forest carbon activities are designed, carried out,
			 and managed—
								(i)in
			 accordance with widely-accepted environmentally sustainable forestry
			 practices;
								(ii)to
			 promote native species and conservation and/or restoration of native forests,
			 where practicable and to avoid the introduction of invasive nonnative species;
			 and
								(iii)to
			 promote fair compensation, public participation, and the informed consent of
			 affected local communities and forest dependent populations; and
								(B)ensuring that the
			 emission reductions or sequestrations are real, permanent, additional,
			 verifiable, and enforceable, with reliable measuring and monitoring and
			 appropriate accounting for leakage.
							(3)Eligibility
			 criteriaThe President shall establish eligibility criteria for
			 any WTO participant to enter into negotiations for an agreement to undertake
			 international forest carbon activities, including a requirement that such WTO
			 participant has—
							(A)demonstrated the
			 capacity to participate in international forest carbon activities, based on
			 sufficient accurate and verifiable data on changes in national forest carbon
			 stocks;
							(B)capped greenhouse
			 gas emissions from deforestation or other land use change or otherwise
			 established a credible national emission reference scenario;
							(C)commenced an
			 emission reduction program for the forest sector;
							(D)achieved
			 national-level reductions of deforestation and degradation below a credible
			 reference scenario that are consistent with nationally appropriate mitigation
			 commitments or actions, taking into account the average annual deforestation
			 and degradation rates of the WTO participant during a period of at least 5
			 consecutive years; and
							(E)demonstrated those
			 reductions using remote sensing technology, taking into account relevant
			 international standards.
							(4)DefinitionIn this subsection, the term
			 international forest carbon activities means activities in
			 developing countries that are conducted at the national level and are directed
			 at—
							(A)reducing
			 greenhouse gas emissions produced from deforestation and forest degradation;
			 and
							(B)increasing sequestration of carbon through
			 restoration of forests, restoration of degraded land that has not been forested
			 prior to restoration, aforestation, using native species where practicable, and
			 improved forest management.
							IIRevenue
			 provisions
			201.Issuing,
			 auctioning, and administering emissions allowances
				(a)In
			 generalThe Internal Revenue
			 Code of 1986 is amended by adding at the end the following new subtitle:
					
						LAuction based
				carbon market
							
								Chapter 101—Emission
				  Allowances
							
							101Emission
				allowances
								AExcess emissions
				penalty
									
										Sec. 9901. Excess emissions penalty.
									
									9901.Excess
				emissions penalty
										(a)Imposition of
				penaltyThe owner or operator of any covered facility that fails
				for any year to submit to the Secretary, by the deadline described in section
				9913(a), 1 or more of the emission allowances due pursuant to such section
				shall be liable for the payment to the Secretary of an excess emissions penalty
				on the date of such failure.
										(b)AmountThe
				amount of an excess emissions penalty required to be paid under paragraph (1)
				shall be an amount equal to the product obtained by multiplying—
											(1)the number of
				excess emission allowances that the owner or operator failed to submit;
				and
											(2)the greater
				of—
												(A)$200; or
												(B)3 times the mean
				market value (as determined by the Secretary) of an emission allowance during
				the calendar year for which the emission allowances were due.
												(c)Deficiency
				procedures not To applySubchapter B of chapter 63 (relating to
				deficiency procedure for income, estate, gift, and certain excise taxes) shall
				not apply in respect of the assessment or collection of any penalty imposed by
				subsection (a).
										(d)Coordination
				with other penaltiesThe
				penalty imposed by this section shall be in addition to any other penalty
				imposed under any other provision of law.
										(e)Continuing
				requirement To submit allowancesThe owner or operator of a covered facility
				that fails for any year to submit to the Secretary, by the deadline described
				in section 9913(a), 1 or more of the emission allowances due pursuant to that
				section shall be liable to compensate for the shortfall with a submission of
				excess allowances during the following calendar year (or such longer period as
				the Secretary may prescribe).
										(f)Joint and several
				liabilityAll owners and operators of a covered facility shall be
				jointly and severally liable for the compliance obligation under section 9913
				with respect to such facility and for any penalty imposed under subsection (a)
				with respect to any failure to comply with such obligation.
										BIssuance of
				allowances
									
										Sec. 9911. Emission allowance account.
										Sec. 9912. Auction.
										Sec. 9913. Compliance obligation.
										Sec. 9914. Use of foreign allowances.
										Sec. 9915. Domestic offsets.
										Sec. 9916. Overall limitation on use of offsets.
										Sec. 9917. Authority to modify limitations.
									
									9911.Emission
				allowance account
										(a)In
				generalThere are hereby
				established a separate quantity of emission allowances for each of calendar
				years 2012 through 2050 as determined in accordance with the following
				table:
											
												
													
														Calendar
						YearNumber of Emission
						Allowances (in Millions)
														
													
													
														20126,351
														
														20136,193
														
														20146.035
														
														20155,877
														
														20165,719
														
														20175,561
														
														20185,403
														
														20195,245
														
														20205,087
														
														20214,929
														
														20224,771
														
														20234,613
														
														20244,455
														
														20254,297
														
														20264,139
														
														20273,981
														
														20283,823
														
														20293,666
														
														20303,508
														
														20313,350
														
														20323,192
														
														20333,034
														
														20342,876
														
														20352,718
														
														20362,560
														
														20372,402
														
														20382,244
														
														20392,086
														
														20401,928
														
														20411,770
														
														20421,612
														
														20431,454
														
														20441,296
														
														20451,138
														
														2046980
														
														2047822
														
														2048664
														
														2049506
														
														2050348
														
													
												
											
										(b)BorrowingIf
				authorized by the Carbon Market Efficiency Board, the Secretary may increase
				the number of emission allowances established for any year by making a
				corresponding reduction in the number of emission allowance available in one or
				more subsequent years. Any increase in the number of allowance established for
				any year under this subsection shall not exceed the amount of the increase
				authorized by the Carbon Market Efficiency Board for such year and the
				corresponding reduction with respect to such increase shall be made in
				accordance with such authorization but shall in no event be less than such
				increase.
										(c)Serial
				numbersThe Secretary shall assign to each emission allowance
				established under subsection (a) a unique serial number that includes the
				calendar year for which that emission allowance was established (after taking
				into account any borrowing under subsection (b)).
										(d)Legal status of
				emission allowances
											(1)In
				generalAn emission allowance
				shall not be a property right.
											(2)Termination or
				limitationNothing in this subtitle or any other provision of law
				limits the authority of the United States to terminate or limit an emission
				allowance.
											(3)Other provisions
				unaffectedNothing in this subtitle relating to emission
				allowances shall affect the application of, or compliance with, any other
				provision of law to or by a covered facility.
											9912.Auction
										(a)In
				generalExcept as otherwise
				provided in this subtitle, the Secretary shall conduct auctions of the
				allowances established under section 9911 not later than the close of the
				calendar year preceding the calendar year for which such allowance was
				established.
										(b)Auctions not
				less frequently than annuallyThe Secretary shall conduct at
				least one auction under subsection (a) during every 12 month period.
										(c)Allowances
				auctioned not more than 5 years in advanceThe Secretary shall
				not auction an allowance established for any calendar year if such calendar
				year begins more than 5 years after the date of the auction.
										9913.Compliance
				obligation
										(a)In
				generalNot later than 90 days after the end of a calendar year,
				the owner or operator of a covered facility shall submit to the Secretary an
				emission allowance, a foreign allowance, or domestic offset allowance for each
				carbon dioxide equivalent attributable to such facility as calculated by the
				Administrator of the Environmental Protection Agency under section 402 of the
				Climate MATTERS Act of
				2008.
										(b)Retirement of
				allowancesImmediately upon receipt of an emission allowance
				under subsection (a), the Secretary shall retire the allowance.
										(c)Determination of
				complianceNot later than July 1 of each year, the Secretary
				shall determine whether the owners and operators of all covered facilities are
				in full compliance with subsection (a) for the preceding year.
										(d)Reductions in
				compliance obligationsIf the Administrator of the Environmental
				Protection Agency identifies any additional reductions in carbon dioxide
				equivalents by the owner or operator of a covered facility under section 402 of
				the Climate MATTERS Act of
				2008, the reductions shall reduce the owner or operator’s
				compliance obligation under subsection (a).
										9914.Use of foreign
				allowances
										(a)Foreign
				allowances under cap and trade programThe owner or operator of a covered facility
				may satisfy not more than 15 percent of its compliance obligation under section
				9913(a) by submitting foreign allowances distributed by a WTO participant
				pursuant to a commensurate cap and trade program (as defined in section
				111(f)(1)(B) of the Climate MATTERS Act of
				2008).
										(b)International
				forest allowancesThe owner
				or operator of a covered facility may satisfy not more than 15 percent of the
				allowance submission requirement of the covered facility under section 9913(a)
				by submitting an allowance generated under an agreement to undertake
				international forest carbon activities entered into under section 115(c) of the
				Climate MATTERS Act of
				2008.
										(c)RegulationsNot later than 2 years after the date of
				enactment of this subtitle, the Secretary shall promulgate regulations based
				upon recommendations from the Administrator of the Environmental Protection
				Agency, taking into consideration protocols adopted in accordance with the
				United Nations Framework Convention on Climate Change, done at New York on May
				9, 1992, approving the use under this subtitle of foreign allowances.
										(d)Facility
				certificationThe owner or operator of a covered facility who
				submits a foreign allowance under this subtitle shall certify that the
				allowance has not been retired from use in the registry of the applicable
				foreign country.
										(e)DefinitionsAny
				term used in this section which is also used in title I of the
				Climate MATTERS Act of 2008
				shall have the same meaning as when used in such title.
										9915.Domestic
				offsets
										(a)In
				generalIn addition to any
				allowances established under section 9911, the Secretary shall establish
				domestic offset allowances which, except as otherwise provided in this section,
				shall be treated for purposes of this subtitle in the same manner as emission
				allowances established under section 9911.
										(b)IssuanceThe Secretary shall issue domestic offset
				allowances corresponding to the reduction in carbon dioxide equivalents created
				by offset projects described in this subsection as determined by the
				Administrator of the Environmental Protection Agency and reported to the
				Secretary.
										(c)RegulationsNot
				later than 18 months after the date of enactment of this title, the
				Administrator of the Environmental Protection Agency, in consultation with the
				Secretary of Agriculture, shall promulgate regulations establishing the
				criteria for offset projects that qualify for domestic offset allowances in
				accordance with the requirements of this section.
										(d)RequirementsThe
				regulations described in subsection (a) shall, at minimum—
											(1)authorize the
				issuance of domestic offset allowances generated through qualifying offset
				projects within the United States that achieve greenhouse gas emission
				reductions below, or increases in biological sequestration above, the project
				baseline;
											(2)ensure that such
				offset credits represent real, verifiable, additional, permanent, and
				enforceable reductions in greenhouse gas emissions or increases in biological
				sequestration;
											(3)establish
				procedures for project initiation and approval;
											(4)establish
				procedures for third-party verification of offset allowances; and
											(5)provide for the
				implementation of the requirements of this section.
											(e)Periodic
				reviewNot later than 5 years after the date of enactment of this
				section, and periodically thereafter, the Administrator of the Environmental
				Protection Agency shall review and revise, as necessary, the regulations
				promulgated under this section.
										(f)Eligible project
				types
											(1)In
				generalThe types of projects
				eligible to generate domestic offset allowances under this subtitle shall be
				limited to projects that—
												(A)reduce greenhouse gas emissions, from
				agricultural facilities in the United States, resulting from enteric
				fermentation or manure management and disposal;
												(B)increase biological
				sequestration of carbon through afforestation or reforestation of acreage in
				the United States that was not forested as of June 17, 2008;
												(C)reduce fugitive
				greenhouse gas emissions from petroleum and natural gas systems in the United
				States;
												(D)reduce greenhouse
				gas emissions from coal mines in the United States; or
												(E)reduce greenhouse
				gas emissions from the agricultural sector other than those projects specified
				in subparagraph (A), provided any such offset project types are approved under
				the National Academy of Sciences review described in subsection (h).
												(2)ExclusionsNo
				domestic offset allowances shall be generated under this section by—
												(A)any reduction of
				greenhouse gas emissions that are covered by the compliance obligations set
				forth in section 9913; or
												(B)any activity
				receiving support under part 4 of subtitle B of title II of the
				Climate MATTERS Act of
				2008.
												(g)Limitation on
				useThe owner or operator of
				a covered facility may satisfy not more than 10 percent if its compliance
				obligation under section 9913(a) by submitting domestic offset allowances.
				Initially, agricultural offset projects subject to National Academy of Sciences
				review under subsection (h) shall be limited to no more than 4 percent of this
				compliance obligation. This amount shall be increased or decreased as a result
				of the National Academy of Sciences review, but in no event, shall the owner or
				operator of a covered facility be entitled to satisfy greater than 5 percent of
				its compliance obligation through agricultural offset projects subject to
				National Academy of Sciences review.
										(h)National Academy
				review of agricultural projects
											(1)In
				generalThe Secretary shall
				enter into a contract with the National Academy of Sciences no later than 6
				months after the date of the enactment of this subsection under which the
				Academy shall submit to Congress, the Secretary, the Secretary of Agriculture,
				and the Administrator of the Environmental Protection Agency a report which
				includes recommendations as to—
												(A)whether certain
				agricultural projects would, with a high degree of confidence, result in real,
				verifiable, additional, permanent, and enforceable reductions in greenhouse gas
				emissions or increases in biological sequestration,
												(B)the specific types
				of such projects and the specific protocols for ensuring the long-term
				environmental integrity of reductions in greenhouse gas emissions from such
				projects
												(C)whether the
				limitations on use of agricultural projects subject to National Academy of
				Sciences review should be increased or decreased based on the determinations in
				(A) and (B), in no event to exceed 5 percent of an owner or operator of a
				covered facility’s total compliance obligation.
												(2)Rulemaking on
				positive recommendationsIf the report required under paragraph
				(1) finds with a high degree of confidence that certain agricultural projects
				would result in real, verifiable, additional, permanent, and enforceable
				reductions in greenhouse gas emissions or increases in biological
				sequestration, then the Secretary of Agriculture, in collaboration with the
				Administrator of the Environmental Protection Agency, shall promulgate
				regulations, based on the specific recommendations of the report, allowing
				those project types to be eligible to generate offset credits.
											9916.Overall
				limitation on use of offsetsThe owner or operator of a covered facility
				may satisfy not more than a total of 25 percent of its compliance obligation
				under section 9913(a) by submitting a combination of foreign allowances under
				section 9914(a), international forest allowances under section 9914(b), and
				domestic offset allowances under section 9915.
									9917.Authority to
				modify limitationsThe
				Secretary may increase or decrease the number of emission allowance established
				for each calendar year under section 9911 and the percentages in effect under
				section 9914(a) and section 9915(c) only to the extent authorized by the Carbon
				Market Efficiency Board consist with the requirements of subchapter D and
				section 9911(b), or as recommended by the Administrator of the Environmental
				Protection Agency pursuant to the National Academy of Sciences report
				consistent with the requirements of subchapter E.
									CTrading
									
										Sec. 9921. Allowance transfer system.
										Sec. 9922. No termination of emission allowances.
									
									9921.Allowance
				transfer system
										(a)EstablishmentThe Secretary shall establish a system for
				issuing, recording, and tracking emission allowances, including the use of
				foreign allowances and domestic offset allowances.
										(b)Recording
				requirementThe transfer of an emission allowance shall not be
				effective until such date as a written certification of the transfer, signed by
				a responsible official of each party to the transfer, is received and recorded
				by the Secretary. An emission allowance shall not be taken into account under
				this subtitle with respect to any owner or operator of a covered facility
				unless such owner or operator is the recorded holder of such allowance.
										(c)Holders not
				restrictedThe privilege of purchasing, holding, and transferring
				emission allowances shall not be restricted to the owners and operators of
				covered facilities.
										9922.No termination
				of emission allowancesAn
				emission allowance may be submitted under section 9913 for the year for which
				it was established or any year thereafter. The passage of time shall not, by
				itself, diminish the compliance value of the emission allowance.
									DCarbon Market
				Efficiency Board
									
										Sec. 9931 Establishment of Carbon Market Efficiency
				  Board.
										Sec. 9932. Duties.
										Sec. 9933. Powers.
									
									9931Establishment of
				Carbon Market Efficiency Board
										(a)EstablishmentThere
				is established a board, to be known as the Carbon Market Efficiency
				Board (referred to in this subtitle as the Board).
										(b)PurposesThe
				purposes of the Board are—
											(1)to promote the
				achievement of the purposes of the Climate
				MATTERS Act of 2008;
											(2)to observe the
				national greenhouse gas emission market and evaluate periods during which the
				cost of emission allowances provided under Federal law might pose substantial
				harm to the economy; and
											(3)to submit to the
				President and Congress, and publish on the Internet, the reports required under
				section 9933(c).
											(c)Membership
											(1)CompositionThe
				Board shall be composed of 7 members who are citizens of the United States, to
				be appointed by the President, by and with the advice and consent of the
				Senate.
											(2)RequirementsIn
				appointing members of the Board under paragraph (1), the President
				shall—
												(A)ensure fair
				representation of the financial, agricultural, industrial, and commercial
				sectors, and the geographical regions, of the United States, and include a
				representative of consumer interests;
												(B)appoint not more
				than 1 member from each such geographical region;
												(C)ensure that not
				more than 4 members of the Board serving at any time are affiliated with the
				same political party; and
												(D)ensure that at
				least 1 member is a scientist with expertise in climate change and the effects
				of climate change on the environment.
												(3)Compensation
												(A)In
				generalA member of the Board shall be compensated at a rate
				equal to the daily equivalent of the annual rate of basic pay prescribed for
				level II of the Executive Schedule under section 5313 of title 5, United States
				Code, for each day (including travel time) during which the member is engaged
				in the performance of the duties of the Board.
												(B)ChairpersonThe
				Chairperson of the Board shall be compensated at a rate equal to the daily
				equivalent of the annual rate of basic pay prescribed for level I of the
				Executive Schedule under section 5312 of title 5, United States Code, for each
				day (including travel time) during which the member is engaged in the
				performance of the duties of the Board.
												(4)Prohibitions
												(A)Conflicts of
				interestAn individual employed by, or holding any official
				relationship (including any shareholder) with, any entity engaged in the
				generation, transmission, distribution, or sale of energy, an individual who
				has any pecuniary interest in the generation, transmission, distribution, or
				sale of energy, or an individual who has a pecuniary interest in the
				implementation of Climate MATTERS Act of
				2008, shall not be appointed to the Board under this
				subsection.
												(B)No other
				employmentA member of the Board shall not hold any other
				employment during the term of service of the member.
												(d)Term;
				vacancies
											(1)Term
												(A)In
				generalThe term of a member of the Board shall be 14 years,
				except that the members first appointed to the Board shall be appointed for
				terms in a manner that ensures that—
													(i)the
				term of not more than 1 member shall expire during any 2-year period;
				and
													(ii)no
				member serves a term of more than 14 years.
													(B)Oath of
				officeA member shall take the oath of office of the Board by not
				later than 15 days after the date on which the member is appointed under
				subsection (c)(1).
												(C)Removal
													(i)In
				generalA member may be removed from the Board on determination
				of the President for cause.
													(ii)NotificationNot
				later than 30 days before removing a member from the Board for cause under
				clause (i), the President shall provide to Congress an advance notification of
				the determination by the President to remove the member.
													(2)Vacancies
												(A)In
				generalA vacancy on the Board—
													(i)shall not affect
				the powers of the Board; and
													(ii)shall be filled
				in the same manner as the original appointment was made.
													(B)Service until new
				appointmentA member of the Board the term of whom has expired or
				otherwise been terminated shall continue to serve until the date on which a
				replacement is appointed under subparagraph (A)(ii), if the President
				determines that service to be appropriate.
												(e)Chairperson and
				Vice-ChairpersonOf members of the Board, the President shall
				appoint—
											(1)1 member to serve
				as Chairperson of the Board for a term of 4 years; and
											(2)1 member to serve
				as Vice-Chairperson of the Board for a term of 4 years.
											(f)Meetings
											(1)Initial
				meetingThe Board shall hold the initial meeting of the Board as
				soon as practicable after the date on which all members have been appointed to
				the Board under subsection (c)(1).
											(2)Presiding
				officerA meeting of the Board shall be presided over by—
												(A)the
				Chairperson;
												(B)in any case in
				which the Chairperson is absent, the Vice-Chairperson; or
												(C)in any case in
				which the Chairperson and Vice-Chairperson are absent, a chairperson pro
				tempore, to be elected by the members of the Board.
												(3)QuorumFour
				members of the Board shall constitute a quorum for a meeting of the
				Board.
											(4)Open
				meetingsThe Board shall be subject to section 552b of title 5,
				United States Code (commonly known as the Government in the Sunshine
				Act).
											(g)RecordsThe
				Board shall be subject to section 552 of title 5, United States Code (commonly
				known as the Freedom of Information Act).
										(h)Review by
				Government Accountability OfficeNot later than January 1, 2013,
				and annually thereafter, the Comptroller General of the United States shall
				conduct a review of the efficacy of the Board in fulfilling the purposes and
				duties of the Board under this subchapter.
										9932.Duties
										(a)Information
				gathering
											(1)AuthorityThe
				Board shall collect and analyze relevant market information to promote a full
				understanding of the dynamics of the emission allowance market established
				under this subtitle.
											(2)InformationThe
				Board shall gather such information as the Board determines to be appropriate
				regarding the status of the market, including information relating to—
												(A)emission allowance
				allocation and availability;
												(B)the price of
				emission allowances;
												(C)macro- and
				micro-economic effects of unexpected substantial increases and decreases in
				emission allowance prices, or shifts in the emission allowance market, should
				those increases, decreases, or shifts occur;
												(D)economic effect
				thresholds that could warrant implementation of cost relief measures described
				in section 9933;
												(E)in the event any
				cost relief measures described in section 9933(a) are taken, the effects of
				those measures on the market;
												(F)maximum levels of
				cost relief measures that are necessary to achieve avoidance of economic harm
				and preserve achievement of the purposes of the
				Climate MATTERS Act of 2008;
				and
												(G)the success of the
				market in promoting achievement of the purposes of the
				Climate MATTERS Act of
				2008.
												(b)Study
											(1)In
				generalDuring the 2-year period beginning on the date on which
				the emission allowance market established under this subtitle begins operation,
				the Board shall conduct a study of other markets for tradeable permits to emit
				covered greenhouse gases.
											(2)ReportNot
				later than 180 days after the beginning of the period described in paragraph
				(1), the Board shall submit to Congress, and publish on the Internet, a report
				describing the status of the market, specifically with respect to volatility
				within the market and the average price of emission allowances during that
				180-day period.
											(c)ReportsThe
				Board shall submit to the Secretary and Congress quarterly reports—
											(1)describing the
				status of the emission allowance market established under this subtitle, the
				economic effects of the market, regional, industrial, and consumer responses to
				the market, energy investment responses to the market, the effects on the
				market of any fraud on, or manipulation of, the market that the Board has
				identified, any corrective measures that should be carried out to alleviate
				identified problems including excessive costs of the market, and plans to
				compensate for those measures;
											(2)including a
				description of—
												(A)any cost relief
				measures authorized by the Board under section 9933,
												(B)the actions taken
				by the Secretary pursuant to such authorizations, and
												(C)the effect of such
				actions on the long-term functioning of the emission allowance market taking
				into account any reductions in allowance established for future years as a
				result of such actions, and
												(3)that are prepared
				independently by the Board, and not in partnership with Federal
				agencies.
											9933.Powers
										(a)Cost relief
				measures
											(1)In
				generalIf the Board determines that the emission allowance
				market established under this subtitle poses a substantial harm to the economy
				of the United States, the Board may, in order to ensure functioning, stable,
				and efficient markets for emission allowances, authorize the Secretary to carry
				out one or more of the following cost relief measures:
												(A)Increase the
				percentage limitation applicable under either or both section 9914(a)(1) or (b)
				on the foreign allowances that the owner or operator of any covered facility
				may use for any calendar year to satisfy the allowance submission requirement
				of the covered facility under section 9913(a).
												(B)Increase the percentage limitation
				applicable under section 9915(c) on the domestic offset allowances that the
				owner or operator of any covered facility may use for any calendar year to
				satisfy the allowance submission requirement of the covered facility under
				section 9913(a).
												(C)Increase the
				quantity of emission allowances established for any calendar year and make
				corresponding reductions in the emission allowances established for any
				subsequent calendar years.
												(2)General
				requirements of authorizationOn determination by the Board to
				authorize a cost relief measure pursuant to paragraph (1), the Board
				shall—
												(A)authorize the cost
				relief measure to be used only during the applicable allocation year;
				and
												(B)authorize the
				measure only as needed to avoid substantial economic harm during the applicable
				allocation year.
												(3)Limitation on
				authorization to increase percentage of permissible
				allowancesAny authorization under subparagraph (A), (B), or (C)
				of paragraph (1) shall specify the maximum number of percentage points that the
				Secretary is authorized to increase the percentage in effect under section
				9914(a)(1) or (b) or 9915(c), respectively.
											(4)Limitations on
				authorization to increase current year emission allowances
												(A)In
				generalAny authorization under paragraph (1)(D) shall specify
				the maximum increase in emission allowances that the Secretary is authorized to
				make for the specified calendar year and the subsequent calendar years in which
				the Secretary is authorized to make corresponding reductions.
												(B)Maximum
				increaseThe maximum authorized increase in emission allowances
				under subparagraph (A) for any calendar year shall not exceed 5 percent of the
				quantity of emission allowances established for such calendar year without
				regard to such increase.
												(C)Maximum term for
				reductionsThe corresponding reductions authorized under
				subparagraph (A) shall not take into account any calendar years other than the
				20 calendar years immediately following the calendar year of the authorized
				increase.
												(c)LimitationsNothing
				in this section gives the Board the authority—
											(1)to consider or
				prescribe entity-level petitions for relief from the costs of an emission
				allowance allocation or trading program established under Federal law;
											(2)to carry out any
				investigative or punitive process under the jurisdiction of any Federal or
				State court; or
											(3)to increase the
				total quantity of emission allowances issued under this subtitle for the period
				of calendar years 2012 through 2050.
											ENational Academy
				of Sciences review
									
										Sec. 9941. National Academy of Sciences review.
									
									9941.National Academy of
				Sciences review
										(a)In
				generalNot later than 1 year after the date of enactment of this
				Act, the Secretary shall offer to enter into a contract with the National
				Academy of Sciences under which the Academy shall, not later than January 1,
				2012, and every 3 years thereafter, submit to Congress, the Carbon Market
				Efficiency Board, the Secretary, and the Administrator of the Environmental
				Protection Agency a report that includes an analysis of—
											(1)the latest
				scientific information and data relevant to global climate change; and
											(2)the performance of
				Climate MATTERS Act of 2008 and
				the amendments made by such Act and other policies in reducing greenhouse gas
				emissions and mitigating the adverse impacts of global climate change.
											(b)Latest scientific
				informationThe analysis required under subsection (a)(1)
				shall—
											(1)address existing
				reports, including the most recent assessment report of the Intergovernmental
				Panel on Climate Change; and
											(2)include a
				description of—
												(A)trends in and
				projections for total United States greenhouse gas emissions;
												(B)trends in and
				projections for total worldwide greenhouse gas emissions;
												(C)current and
				projected future atmospheric concentrations of greenhouse gases;
												(D)current and
				projected future global average temperature, including an analysis of whether
				an increase of global average temperature in excess of 3.6 degrees Fahrenheit
				(2 degrees Celsius) above the preindustrial average has occurred or is more
				likely than not to occur in the foreseeable future as a result of anthropogenic
				climate change;
												(E)current and
				projected future adverse impacts of global climate change on human populations,
				wildlife, and natural resources; and
												(F)trends in and
				projections for the health of the oceans and ocean ecosystems, including
				predicted changes in ocean acidity, temperatures, the extent of coral reefs,
				and other indicators of ocean ecosystem health, resulting from anthropogenic
				carbon dioxide and climate change.
												(c)Rulemaking on
				recommendationsBased on the report under subsection (a), the
				Administrator of the Environmental Protection Agency shall submit a
				recommendation to the Secretary for regulatory action, and if such regulatory
				action is within the authority of such Secretary, the Secretary shall, not
				later than 2 years after the submission of such recommendation, finalize a
				rulemaking (after notice and comment)—
											(1)to carry out such
				regulatory action; or
											(2)to explain the
				reasons for declining to act.
											FIndustry
				transition assistance
									
										Sec. 9951. General allocation and distribution.
										Sec. 9952. Distributing emission allowances to owners and
				  operators of fossil fuel-fired electric power generating
				  facilities.
										Sec. 9953. Distributing emission allowances to owners and
				  operators of energy intensive manufacturing facilities.
									
									9951.General
				allocation and distribution
										(a)General
				allocationNot later than
				April 1, 2011, and annually thereafter through December 31, 2019, the Secretary
				shall allocate percentages of the emission allowance account established for
				the following calendar year as follows:
											
												
													
														Calendar yearOwners and operators
						of fossil fuel-fired electric power generating facilitiesOwners and operators of energy intensive manufacturing
						facilities
														
													
													
														2012 thru 20155 percent10 percent
														
														20164 percent8 percent
														
														20173 percent6 percent
														
														2018 2 percent4 percent
														
														20191 percent2 percent
														
													
												
											
										(b)General
				distributionNot later than 1 year after the date of enactment of
				this subtitle, the Secretary shall establish a system for distributing to
				entities identified under subsection (a) the emission allowances allocated
				under that subsection.
										9952.Distributing
				emission allowances to owners and operators of fossil fuel-fired electric power
				generating facilities
										(a)In
				generalAs part of the system
				established under section 9951(b), the Secretary shall, for each calendar year,
				distribute to fossil fuel-fired electric power generating facilities (including
				such facilities owned or operated by rural electric cooperatives) that were
				operating during the calendar year preceding the year in which this subtitle
				was enacted the emission allowances represented by the percentages described in
				the table contained in section 9951(a) for owners and operators of fossil
				fuel-fired electric power generating facilities.
										(b)Calculation of
				allowancesThe quantity of emission allowances distributed to a
				fossil fuel-fired electric power generating facility under subsection (a) shall
				be equal to the product obtained by multiplying—
											(1)the quantity of
				emission allowances available for distribution under subsection (a); and
											(2)the quotient
				obtained by dividing—
												(A)the annual average
				quantity of carbon dioxide equivalents emitted by the facility during the 3
				calendar years preceding the date of enactment of this subtitle; by
												(B)the annual average
				of the aggregate quantity of carbon dioxide equivalents emitted by all fossil
				fuel-fired electric power generating facilities during those 3 calendar
				years.
												9953.Distributing
				emission allowances to owners and operators of energy intensive manufacturing
				facilities
										(a)DefinitionsIn
				this section:
											(1)Currently
				operating facilityThe term currently operating
				facility means an eligible manufacturing facility that had significant
				operations during the calendar year preceding the calendar year for which
				emission allowances are being distributed under this section.
											(2)Eligible
				manufacturing facility
												(A)In
				generalThe term eligible manufacturing facility
				means a manufacturing facility located in the United States that principally
				manufactures iron, steel, aluminum, pulp, paper, cement, chemicals, or such
				other products as the Secretary, after consultation with the Administrator of
				the Environmental Protection Agency, may determine are likely to be
				significantly disadvantaged in competitive international markets as a result of
				indirect costs of the program established under this subtitle.
												(B)ExclusionThe
				term eligible manufacturing facility does not include a facility
				eligible to receive emission allowances under section 9952.
												(3)Indirect carbon
				dioxide emissionsThe term
				indirect carbon dioxide emissions means the product obtained by
				multiplying (as determined by the Administrator of the Environmental Protection
				Agency)—
												(A)the quantity of
				electricity consumption at an eligible manufacturing facility; and
												(B)the rate of carbon
				dioxide emission per kilowatt-hour output for the region in which the
				manufacturer is located.
												(4)New entrant
				manufacturing facilityThe term new entrant manufacturing
				facility, with respect to a calendar year, means an eligible
				manufacturing facility that began operation during or after the calendar year
				for which emission allowances are being distributed under this section.
											(b)Total allocation
				for currently operating facilitiesAs part of the system
				established under section 9951(b), the Secretary shall, for each calendar year,
				distribute 96 percent of the total quantity of emission allowances available
				for allocation to energy-intensive manufacturing under section 9951(a) to
				currently operating facilities.
										(c)Total allocation
				for currently operating facilities in each category of manufacturing
				facilitiesThe quantity of emission allowances distributed by the
				Secretary for a calendar year to facilities in each category of currently
				operating facilities shall be equal to the product obtained by
				multiplying—
											(1)the total quantity
				of emission allowances available for allocation under subsection (b);
				and
											(2)the ratio that
				(during the calendar year preceding the calendar year for which emission
				allowances are being distributed under this section)—
												(A)the sum of the
				direct and indirect carbon dioxide emissions by currently operating facilities
				in the category; bears to
												(B)the sum of the
				direct and indirect carbon dioxide emissions by all currently operating
				facilities.
												(d)Individual
				allocations to currently operating facilitiesThe quantity of
				emission allowances distributed by the Secretary for a calendar year to a
				currently operating facility shall be a quantity equal to the product obtained
				by multiplying—
											(1)the total quantity
				of emission allowances available for allocation to currently-operating
				facilities in the appropriate category, as determined under subsection (c);
				and
											(2)the ratio that
				(during the 3 calendar years preceding the year for which the allocation rule
				is promulgated for the allocation period)—
												(A)the average number
				of production employees employed at the facility; bears to
												(B)the average number
				of production employees employed at all existing eligible manufacturing
				facilities in the appropriate category.
												(e)New entrant
				manufacturing facilities
											(1)In
				generalAs part of the system established under section 9951(b),
				the Secretary shall, for each calendar year, distribute 4 percent of the total
				quantity of emission allowances available for allocation to carbon intensive
				manufacturing under section 9951(a) to new entrant manufacturing
				facilities.
											(2)Individual
				allocationsThe quantity of emission allowances distributed by
				the Secretary for a calendar year to a new entrant manufacturing facility shall
				be proportional to the product obtained by multiplying—
												(A)the average number
				of production employees employed at the new entrant manufacturing facility
				during the prior calendar year; and
												(B)the rate (in
				emission allowances per production employee) at which emission allowances were
				allocated to currently operating facilities in the appropriate category for the
				calendar year, as determined under subsection (d).
												GDefinitions
									
										Sec. 9961. Definitions.
									
									9961.DefinitionsFor purposes of this subtitle—
										(1)Carbon dioxide
				equivalentThe term carbon dioxide equivalent means,
				for each greenhouse gas, the quantity of the greenhouse gas that the
				Administrator of the Environmental Protection Agency, determines makes the same
				contribution to global warming as 1 metric ton of carbon dioxide.
										(2)Covered
				facilityThe term covered facility means—
											(A)any facility that
				uses more than 5,000 tons of coal in a calendar year;
											(B)any facility that
				is a natural gas processing plant or that produces natural gas in the State of
				Alaska, or any entity that imports natural gas (including liquefied natural
				gas);
											(C)any facility that
				in any year produces, or any entity that in any year imports, petroleum- or
				coal-based liquid or gaseous fuel, the combustion of which will emit a
				greenhouse gas, assuming no capture and sequestration of that gas;
											(D)any facility that
				in any year produces for sale or distribution, or any entity that in any year
				imports, more than 10,000 carbon dioxide equivalents of chemicals that are
				greenhouse gas, assuming no capture and destruction or sequestration of that
				gas; or
											(E)any facility that
				in any year emits as a byproduct of the production of hydrochlorofluorocarbons
				more than 10,000 carbon dioxide equivalents of hydrofluorocarbons.
											(3)DestructionThe
				term destruction means the conversion of a greenhouse gas by
				thermal, chemical, or other means—
											(A)to another gas
				with a low- or zero-global warming potential; and
											(B)for which credit
				given reflects the extent of reduction in global warming potential actually
				achieved.
											(4)Emission
				allowanceThe term emission allowance means an
				authorization to emit 1 carbon dioxide equivalent.
										(5)Emission
				allowance accountThe term Emission Allowance
				Account means the aggregate of emission allowances established under
				section 9911 for the calendar year.
										(6)FacilityThe
				term facility means—
											(A)1 or more
				buildings, structures, or installations located on 1 or more contiguous or
				adjacent properties of an entity in the United States; and
											(B)at the option of
				the Secretary, after consultation with the Administrator of the Environmental
				Protection Agency, any activity or operation that—
												(i)emits 10,000 carbon
				dioxide equivalents in any year; and
												(ii)has a technical
				connection with the activities carried out at a facility, such as use of
				transportation fleets, pipelines, transmission lines, and distribution lines,
				but that is not conducted or located on the property of the facility.
												(7)Greenhouse
				gasThe term greenhouse gas means any of—
											(A)carbon
				dioxide;
											(B)methane;
											(C)nitrous
				oxide;
											(D)sulfur
				hexafluoride;
											(E)a
				perfluorocarbon;
											(F)a hydrofluorocarbon; or
											(G)any other anthropogenically-emitted gas
				that is determined by the Administrator of the Environmental Protection Agency
				to contribute to global warming to a non-negligible degree.
											(8)Retire an
				emission allowanceThe term retire an emission
				allowance means to disqualify an emission allowance for any subsequent
				use, regardless of whether the use is a sale, exchange, or submission of the
				allowance in satisfying a compliance obligation.
										(9)Sequestered and
				sequestrationThe terms sequestered and
				sequestration mean the capture, permanent separation, isolation,
				or removal of greenhouse gases from the atmosphere, as determined by the
				Administrator of the Environmental Protection
				Agency.
										.
				(b)Clerical
			 amendmentThe table of
			 subtitles of such Code is amended by adding at the end the following new
			 item:
					
						Subtitle L. Auction based carbon
				market.
					
				IIICitizen
			 Protection and Deficit Reduction Trust Funds
			AEstablishment of
			 trust funds
				301.Establishment
			 of citizen protection and deficit reduction trust funds
					(a)In
			 generalSubchapter A of
			 chapter 98 of the Internal Revenue Code of 1986 is amended by adding at the end
			 the following new sections:
						
							9511.Deficit
				Reduction Trust Fund
								(a)Creation of
				trust fundThere is
				established in the Treasury of the United States a trust fund to be known as
				the Deficit Reduction Trust Fund, consisting of such amounts as
				may be appropriated or credited to the Deficit Reduction Trust Fund as provided
				in this section or section 9602(b).
								(b)Transfers to
				Deficit Reduction Trust FundThere are hereby appropriated to the
				Deficit Reduction Trust Fund amounts equivalent to 15 percent of—
									(1)the amounts
				received pursuant to auction of allowances under section 9912, and
									(2)the amounts
				received as penalties under section 9901.
									(c)ExpendituresAmounts
				in the Deficit Reduction Trust Fund shall be available as provided in
				appropriation Acts only for the purpose of reducing the Federal debt.
								9512.Citizen Protection
				Trust Fund
								(a)Creation of
				trust fundThere is
				established in the Treasury of the United States a trust fund to be known as
				the Citizen Protection Trust Fund, consisting of such amounts as
				may be appropriated or credited to the Citizen Protection Trust Fund as
				provided in this section or section 9602(b).
								(b)Transfers to
				Citizen Protection Trust FundThere are hereby appropriated to the
				Citizen Protection Trust Fund amounts equivalent to 85 percent of—
									(1)the amounts
				received pursuant to auction of allowances under section 9912, and
									(2)the amounts
				received as penalties under section 9901.
									(c)Creation of
				accountsThere is established in the Citizen Protection Trust
				Fund each of the separate accounts referred to in the table contained in
				subsection (d)(1). Each such account shall consist of such amounts as may be
				transferred or credited to such account.
								(d)Transfers to
				accounts
									(1)In
				generalAny amount appropriated or credited to the Citizen
				Protection Trust Fund shall be transferred by the Secretary to the accounts in
				such fund in accordance with the ratio (expressed as percentages) contained in
				the following table:
										
											
												
													In the case of the:The following
						percentage of such amount:
													
												
												
													Consumer Assistance Account54 percent
													
													Investment in Natural Resource Adaptation
						Account7 percent
													
													Early Action Account1 percent
													
													State and Tribal Action Account2.7 percent
													
													International Adaptation Account3.5 percent
													
													International Technology Assistance Account3.5
						percent
													
													Transition Assistance for Workers Account4
						percent
													
													Domestic Agriculture and Forestry Account3
						percent
													
													Education Account0.4 percent
													
													International Forestry Account4.4 percent
													
													Energy Efficiency Account7.5
						percent
													
													Transportation Alternatives Account2
						percent
													
													Green Energy Research Account7 percent
													
												
											
										
									(2)Phaseout of
				transfers to Early Action Account
										(A)In
				generalIn the case of any amount appropriated or credited after
				2012—
											(i)the percentage
				specified in the table contained in paragraph (1) with respect to the Early
				Action Account, shall be decreased by the applicable number of percentage
				points, and
											(ii)such percentage
				of such amount shall be transferred to the Consumer Assistance Account and
				shall be available, without further appropriation or fiscal year limitation,
				only for the healthy families fund described in section 313 of the
				Climate MATTERS Act of
				2008.
											(B)Applicable
				number of percentage pointsWith respect to any amount
				appropriated or credited in any calendar year, the applicable number of
				percentage points is the number determined in accordance with the following
				table:
											
												
													
														In the case of calendar year:The
						applicable number of percentage points is:
														
													
													
														20130.33
														
														20140.66
														
														2015 and thereafter1
														
													
												
											
										(e)Expenditures
				from Citizen Protection Trust Fund
									(1)Consumer
				Assistance AccountAmounts in the Consumer Assistance Account
				shall be available, without further appropriation or fiscal year limitation,
				only for carrying out the programs established under part 1 of subtitle B of
				title III of the Climate MATTERS Act of
				2008.
									(2)Investment in
				Natural Resource Adaptation AccountAmounts in the Investment in Natural
				Resource Adaptation Account shall be available, without further appropriation
				or fiscal year limitation, only for carrying out the program established under
				part 2 of subtitle B of title III of the Climate MATTERS Act of 2008.
									(3)Early Action
				AccountAmounts in the Early
				Action Account shall be available, without further appropriation or fiscal year
				limitation, only for carrying out the program established under part 3 of
				subtitle B of title III of the Climate
				MATTERS Act of 2008.
									(4)State and Tribal
				Action AccountAmounts in the
				State and Tribal Action Account shall be available, without further
				appropriation or fiscal year limitation, only for carrying out the program
				established under part 4 of subtitle B of title III of the
				Climate MATTERS Act of 2008.
				Funds received under this section shall supplement existing programs and not be
				in place thereof.
									(5)International
				Adaptation AccountAmounts in
				the International Adaptation Account shall be available, without further
				appropriation or fiscal year limitation, only to the Administrator of USAID to
				carry out a Climate Change Adaptation and Response Program for the most
				vulnerable developing countries to cope with climate change impacts while
				encouraging engagement of local communities.
									(6)International
				Technology Assistance Account
										(A)Amounts in the International Technology
				Assistance Account shall be available, without further appropriation or fiscal
				year limitation, only to the Secretary of State to provide technology
				assistance to qualified developing nations to provide incremental financial
				support to accelerate the deployment of low carbon technologies.
										(B)For purposes of
				this paragraph—
											(i)The term low carbon technology
				means technologies to produce energy from renewable energy, to reduce energy
				demand through energy efficiency, or to capture and store carbon emissions from
				fossil fuels.
											(ii)Qualified
				developing countries are those the Secretary of State determines will take
				nationally appropriate actions that will result in significant, verifiable
				reduction of greenhouse gas emissions.
											(iii)Incremental
				financial support means providing partial funding for deployment of
				technologies that would not be deployed within a reasonable time without the
				added support.
											(7)Transition
				Assistance for Workers AccountAmounts in the Transition Assistance for
				Workers Account shall be available in equal amounts, without further
				appropriation or fiscal year limitation, only—
										(A)to the Secretary of Labor to provide
				transition assistance to dislocated workers and communities, including grants
				to employers, employer associations, and representatives of employees,
				adjustment assistance, employment services to dislocated workers,
				income-maintenance and needs-related payments to dislocated workers, and grants
				to State and local governments to assist communities in attracting new
				employers or providing essential local government services, and
										(B)to the Secretary of Labor to supplement
				existing funding for the Energy Efficiency and Renewable Energy Worker Training
				Program established under section 171(e) of the Workforce Investment Act of
				1998.
										(8)Domestic
				Agriculture and Forestry AccountAmounts in the Domestic Agriculture and
				Forestry Account shall be available, without further appropriation or fiscal
				year limitation, only for carrying out the program established under part 5 of
				subtitle B of title III of the Climate
				MATTERS Act of 2008.
									(9)International
				Forestry AccountAmounts in
				the International Forestry Account shall be available, without further
				appropriation or fiscal year limitation, only for carrying out the program
				established under part 6 of subtitle B of title III of the
				Climate MATTERS Act of
				2008.
									(10)Energy
				Efficiency AccountAmounts in
				the Energy Efficiency Account shall be available, without further appropriation
				or fiscal year limitation, only for carrying out the program established under
				part 7 of subtitle B of title III of the Climate MATTERS Act of 2008.
									(11)Education
				AccountAmounts in the
				Education Account shall be available, without further appropriation or fiscal
				year limitation, only for environmental education as follows:
										(A)33.3 percent to the Environmental
				Protection Agency;
										(B)33.3 percent to
				the Department of Commerce for initiatives under the National Oceanic and
				Atmospheric Administration; and
										(C)33.3 percent to
				the Secretary of Education.
										(12)Transportation
				Alternatives AccountAmounts
				in the Transportation Alternatives Account shall be available, without further
				appropriation or fiscal year limitation, only for carrying out the program
				established under part 8 of subtitle B of title III of the
				Climate MATTERS Act of
				2008.
									(13)Green Energy
				Research AccountAmounts in
				the Green Energy Research Account shall be available, without further
				appropriation or fiscal year limitation, only as follows:
										(A)50 percent for tax credits for basic
				renewable energy technology research.
										(B)25 percent to the
				National Science Foundation for basic renewable energy technology
				research.
										(C)25 percent to the
				Department of Energy for basic renewable energy technology research.
										For purposes of this paragraph, the
				term basic renewable energy technology research means any original
				investigation conducted in the United States for the advancement of scientific
				knowledge in renewable energy technology not having a specific commercial
				objective.(14)Carbon Market
				Efficiency BoardAmounts in the Citizen Protection Trust Fund
				shall be available, as provided by appropriation Acts, to the Carbon Market
				Efficiency Board to pay the expenses of such Board and salaries of members and
				employees of such Board. Any amounts made available under this paragraph shall
				be treated for purposes of paragraph (1) as amounts not appropriated or
				credited to the Citizen Protection Trust Fund.
									(f)Limitation on
				transfers to the Citizen Protection Trust FundNo amount may be appropriated to the
				Citizen Protection Trust Fund on and after the date of any expenditure from the
				Citizen Protection Trust Fund which is not permitted by this section. The
				determination of whether an expenditure is so permitted shall be made without
				regard to—
									(1)any provision of
				law which is not contained or referenced in this title or in a revenue Act,
				and
									(2)whether such
				provision of law is a subsequently enacted provision or directly or indirectly
				seeks to waive the application of this
				paragraph.
									.
					(b)Clerical
			 amendmentThe table of sections for subchapter A of chapter 98 of
			 such Code is amended by adding at the end the following new items:
						
							
								Sec. 9511. Deficit reduction trust
				fund.
								Sec. 9512. Citizen protection trust
				fund.
							
							.
					BCitizen Protection
			 Programs
				310.DefinitionsExcept as otherwise provided in this
			 subtitle, any term used in this subtitle which is also used in subtitle L of
			 the Internal Revenue Code of 1986 shall have the meaning given such term for
			 purposes of such subtitle L.
				1Consumer
			 assistance
					311.Allocation of
			 account fundsThe amounts made
			 available annually to carry out this part shall be allocated as follows:
						(1)16 percent to
			 carry out the climate change rebate program established under section
			 312,
						(2)18 percent for tax relief for low- and
			 moderate-income households to mitigate any increased costs due to the
			 regulation of greenhouse gases as provided by this Act (and the amendments made
			 by this Act), and
						(3)66 percent for the
			 health families fund described in section 313.
						312.Climate change
			 rebate program
						(a)In
			 generalThe Secretary shall
			 formulate and administer the Climate Change Rebate Program consistent with the
			 provisions of this section. At the request of the State agency, eligible
			 low-income households within the State shall be provided an opportunity to
			 receive compensation, through the issuance of a monthly rebate, for the loss in
			 purchasing power resulting from this Act.
						(b)EligibilityParticipation
			 in the Climate Change Rebate Program shall be limited to households
			 that—
							(1)the State agency
			 determines to be participating in the Food Stamp Program (7 U.S.C. 2011 et
			 seq.) or the Food Distribution Program on Indian Reservations (7 U.S.C.
			 2013(b));
							(2)meet the gross
			 income standard described in section 5(c)(2) of the Food Stamp Act of 1977 (7
			 U.S.C. 2014(c)(2)), including households that include an elderly or disabled
			 member, and the financial resources limit in effect in the State for such
			 households under the Food Stamp Act of 1977 (7 U.S.C. 2014(g));
							(3)consist of a
			 single individual or a married couple who receive the subsidy described in
			 section 1860D–14 of the Social Security Act (42 U.S.C. 1395w–114); or
							(4)consist of a
			 single individual or a married couple who participate in the program under
			 section XVIII of the Social Security Act and who meet the income requirements
			 described in section 1860D–14(a)(1) or (a)(2) and the resource requirements
			 described in Section 1860D–14(a)(3)(D) and (a)(3)(E).
							(5)LimitationThe
			 Secretary shall establish procedures to ensure that—
								(A)individuals in
			 households that qualify for the rebate under paragraph (2) or paragraph (4) and
			 that do not participate in the Food Stamp Program or Medicare are U.S.
			 citizens, U.S. nationals, or lawfully residing immigrants; and
								(B)households do not
			 receive more than one rebate per month.
								(c)Rebate
			 calculation
							(1)In
			 generalThe climate change
			 rebate amount shall be the average annual reduction in purchasing power for
			 low-income households of a given size that results from the regulation of
			 greenhouse gas emissions under this Act and any other provision of law. The
			 Energy Information Administration, in consultation with other appropriate
			 federal agencies, shall calculate the climate change rebate amount by August 31
			 of each year for the following calendar year using the most recent, reliable
			 data available, and report such amount to the Secretary.
							(2)Rebate
			 calculation
								(A)DistributionFor
			 each calendar year, the Energy Information Administration shall determine and
			 the Secretary shall distribute amounts available under this section among U.S.
			 households, based on—
									(i)households’ share
			 of total consumption by all households;
									(ii)the
			 carbon intensity (and covered-emissions intensity) of households’ consumption;
			 and
									(iii)the share of
			 households’ consumption that is not financed by federal benefits subject to a
			 cost of living adjustment.
									(B)Climate change
			 rebateThe climate change rebate amount shall be equal to the
			 arithmetic mean value of the amount allocated under paragraph (1) to households
			 of a specified household size in the bottom income quintile.
								(C)Income
			 quintilesIncome quintiles shall be determined by ranking
			 households according to income adjusted for household size, and shall be
			 constructed so that each quintile contains an equal number of people.
								(D)Household
			 sizeThe climate change rebate amount shall be calculated for
			 each of the household sizes specified in paragraph (d)(2).
								(d)Monthly rebate
			 amount
							(1)Maximum monthly
			 rebateThe maximum monthly rebate under this subsection for each
			 household size shall be equal to the annual climate change rebate amount
			 calculated under subsection (c) for that household size, divided by 12 and
			 rounded to the nearest whole dollar amount.
							(2)Household
			 sizesHouseholds shall receive a rebate based on the number of
			 individuals in the household, except that households of five or more members
			 shall receive the same rebate amount based on calculations under subsection (c)
			 for households with five or more members.
							(3)Gross
			 income
								(A)Eligible
			 households shall receive a monthly rebate based on the gross income of the
			 household.
								(B)A households with
			 a gross income that is less than or equal to 50 percent of the poverty line
			 shall receive the maximum monthly rebate.
								(C)A household with a
			 gross income that is greater than 50 percent of the poverty line and less than
			 or equal to 130 percent of the poverty line shall receive monthly rebates in
			 amounts established in accordance with such schedule as shall be determined by
			 the Secretary, provided that—
									(i)for
			 each household size, the schedule provides that the amount of the monthly
			 rebate shall be reduced for each dollar that gross income of a household
			 exceeds 50 percent of the poverty line (referred to in this clause as the
			 phase down rate);
									(ii)the
			 phase down rate is equal to the quotient obtained by dividing—
										(I)the maximum
			 monthly rebate amount; by
										(II)the difference
			 between 130 percent of the poverty line and 50 percent of the poverty line
			 calculated on a monthly basis for each household size;
										(iii)the
			 Secretary establishes a methodology for use in establishing the phase down rate
			 for households of 5 or more individuals.
									(D)A household with a
			 gross income that is greater than 130 percent of the poverty line shall not be
			 eligible for a monthly rebate under this paragraph.
								(4)Special rule for
			 certain householdsNotwithstanding paragraph (3), households with
			 1 or 2 members that include at least one elderly or disabled member shall
			 receive the maximum monthly rebate for the size of their household.
							(e)Delivery
			 mechanism
							(1)Subject to
			 standards and an implementation schedule set by the Secretary, the state agency
			 shall provide the rebate in monthly installments via the State’s Electronic
			 Benefit Transfer System or direct deposit into the eligible households
			 designated bank account.
							(2)Such standards
			 shall include—
								(A)Defining the
			 required level of recipient protection regarding privacy, ease of use and
			 access to the rebate, including the prohibition of fees changed to recipients
			 for withdrawals; and
								(B)Operating
			 standards that provide for interoperability between states and law enforcement
			 monitoring.
								(f)Administration
							(1)In
			 generalThe State agency of each participating State shall assume
			 responsibility for the certification of applicant households and for the
			 issuance of rebates and the control and accountability thereof.
							(2)Administrative
			 costs
								(A)Subject to
			 standards established by the Secretary, the Secretary is authorized to
			 reimburse each State agency for a portion, as described in (B) and (C) of the
			 administrative costs involved in each agency’s operation of the Climate Change
			 Rebate Program.
								(B)For the first
			 three years of the Climate Change Rebate Program, the State agency will be
			 reimbursed for:
									(i)75
			 percent of the administrative costs of determining eligibility for and
			 delivering the climate rebate; and
									(ii)90
			 percent of any automated data processing improvements or Electronic Benefit
			 Transfer contract amendments necessary to provide the Climate Change
			 Rebate.
									(C)Beginning in the
			 fourth year of this program, states will be reimbursed for 50 percent of all
			 administrative costs of the rebate.
								(g)TreatmentThe
			 value of the rebate provided under this Act shall not be considered income or
			 resources for any purpose under any Federal, State, or local laws, including,
			 but not limited to, laws relating to an income tax, public assistance programs
			 (such as health care, cash aid, child care, nutrition programs, and housing
			 assistance) and no participating State or political subdivision thereof shall
			 decrease any assistance otherwise provided an individual or individuals because
			 of the receipt of benefits under this Act.
						(h)Definitions
							(1)Elderly or
			 disabled memberThe term elderly or disabled member
			 includes individuals who meet the definition of the term in section 3 of the
			 Food Stamp Act (7 U.S.C. 2012) or receive benefits under Section 1860(D)–14 of
			 the Social Security Act (42 U.S.C. 1395w–114).
							(2)Electronic
			 benefit transferThe term electronic benefit
			 transfer means a system by which household benefits defined under
			 subsection (d) are issued from and stored in a central databank via electronic
			 benefit transfer cards.
							(3)Gross
			 incomeThe term gross income means the gross income
			 of a household that is determined in accordance with standards and procedures
			 established under section 5 of the Food Stamp Act of 1977 (7 U.S.C.
			 2014).
							(4)Household
								(A)In
			 generalThe term household means an individual who
			 lives alone or a group of individuals who live together.
								(B)ExceptionsNotwithstanding
			 subparagraph (A)—
									(i)an
			 individual or a group of individuals who are a household under the Food Stamp
			 Act of 1977 (7 U.S.C. 2012) shall be considered a household;
									(ii)a
			 single individual or married couple that receive benefits under section
			 1860D–14 of the Social Security Act (42 U.S.C. 1395w–114) shall be considered a
			 household;
									(iii)notwithstanding
			 subsection (b)(5)(b), the Secretary shall establish rules for providing the
			 Climate Change Rebate in an equitable and administratively simple manner to
			 mixed households where the group of individuals who live
			 together includes a combination of members described in clause (i) and clause
			 (ii), or includes additional members not described in clause (i) or clause
			 (ii).
									(5)Poverty
			 lineThe term poverty line has the meaning given the
			 term in section 673(2) of the Community Services Block Grant Act (42 U.S.C.
			 9902(2)), including any revision required by that section.
							(6)SecretaryThe
			 term Secretary means the Secretary of the Treasury, or his
			 designee.
							(7)StateThe
			 term State means the fifty States, the District of Columbia, the
			 Commonwealth of Puerto Rico, American Samoa, the U.S. Virgin Islands, Guam, and
			 the Commonwealth of the Northern Mariana Islands.
							(8)State
			 agencyThe term State agency means an agency of
			 State government, including the local offices thereof, that has responsibility
			 for administration of the 1 or more federally aided public assistance programs
			 within the State, and in those States where such assistance programs are
			 operated on a decentralized basis, the term shall include the counterpart local
			 agencies administering such programs.
							313.Healthy
			 families fund
						(a)In
			 generalAmounts made
			 available for the healthy families fund shall be used only to carry out a
			 program which is established by subsequent legislation to assist households
			 with the costs of obtaining and maintaining healthcare coverage and which is
			 consistent with the principles described in subsection (b).
						(b)Principles of
			 healthy families fundA program shall be treated as described in
			 this section only if such program is consistent with the following
			 principles:
							(1)Advances comprehensive, high quality,
			 affordable healthcare coverage for all.
							(2)Ensures premiums,
			 deductibles, and out-of-pocket costs are affordable relative to family income,
			 with protection from catastrophic medical costs and bankruptcy.
							(3)Recognizes the
			 shared responsibility of Federal and State governments, households, and
			 employers to contribute toward fair and adequate financing of health insurance
			 for all.
							(4)Promotes stability
			 and equity in healthcare coverage.
							(5)Places a high
			 value on effective, evidence-based care, and reduces over-utilization,
			 duplication, and waste.
							2Investment in
			 Natural Resource adaptation
					321.DefinitionsIn this part:
						(1)Ecological
			 process
							(A)In
			 generalThe term ecological process means a
			 biological, chemical, or physical interaction between the biotic and abiotic
			 components of an ecosystem.
							(B)InclusionsThe
			 term ecological process includes—
								(i)nutrient
			 cycling;
								(ii)pollination;
								(iii)predator-prey
			 relationships;
								(iv)soil
			 formation;
								(v)gene
			 flow;
								(vi)larval dispersal
			 and settlement;
								(vii)hydrological
			 cycling;
								(viii)decomposition;
			 and
								(ix)disturbance
			 regimes, such as fire and flooding.
								(2)Fish and
			 wildlifeThe term fish and wildlife means—
							(A)any species of
			 wild fauna, including fish and other aquatic species; and
							(B)any fauna in a
			 captive breeding program the object of which is to reintroduce individuals of a
			 depleted indigenous species into previously occupied range.
							(3)HabitatThe
			 term habitat means the physical, chemical, and biological
			 properties that are used by wildlife (including aquatic and terrestrial plant
			 communities) for growth, reproduction, and survival, food, water, cover, and
			 space, on a tract of land, in a body of water, or in an area or region.
						(4)Indian
			 tribeThe term Indian tribe has the meaning given
			 the term in section 4 of the Indian
			 Self-Determination and Education Assistance Act (25 U.S.C.
			 450b).
						(5)PlantThe
			 term plant means any species of wild flora.
						(6)StateThe
			 term State means—
							(A)a State;
							(B)the District of
			 Columbia;
							(C)the Commonwealth
			 of Puerto Rico; and
							(D)any other
			 territory or possession of the United States.
							322.Adaptation
			 fund
						(a)Availability of
			 amountsAll amounts deposited in the Investment in Natural
			 Resource Adaptation Account established by section 9512 of the Internal Revenue
			 Code of 1986 shall be available to carry out activities (including research and
			 education activities) that assist fish and wildlife, fish and wildlife habitat,
			 plants, and associated ecological processes in becoming more resilient,
			 adapting to, and surviving the impacts of climate change and ocean
			 acidification (referred to in this section as adaptation
			 activities) pursuant to this section.
						(b)Department of
			 the InteriorOf the amounts made available annually to carry out
			 this subsection—
							(1)35
			 percent shall be allocated to the Secretary of the Interior, and subsequently
			 made available to States through the Wildlife Conservation and Restoration
			 Account established under section 3(a)(2) of the Pittman-Robertson Wildlife
			 Restoration Act (16 U.S.C. 669b(a)(2)) to carry out adaptation activities in
			 accordance with comprehensive State adaptation strategies, as described in
			 subsection (j);
							(2)19 percent shall
			 be allocated to the Secretary of the Interior for use in funding adaptation
			 activities carried out—
								(A)under endangered
			 species, migratory bird, and other fish and wildlife programs administered by
			 the United States Fish and Wildlife Service;
								(B)on wildlife
			 refuges and other public land under the jurisdiction of the United States Fish
			 and Wildlife Service, the Bureau of Land Management, or the National Park
			 Service; or
								(C)within Federal
			 water managed by the Bureau of Reclamation;
								(3)5
			 percent shall be allocated to the Secretary of the Interior for adaptation
			 activities carried out under cooperative grant programs, including—
								(A)the cooperative
			 endangered species conservation fund authorized under section 6(i) of the
			 Endangered Species Act of 1973 (16 U.S.C. 1535(i));
								(B)programs under the
			 North American Wetlands Conservation Act (16 U.S.C. 4401 et seq.);
								(C)the multinational
			 species conservation fund established under the heading multinational species conservation
			 fund of title I of the Department of the Interior and
			 Related Agencies Appropriations Act, 1999 (16 U.S.C. 4246);
								(D)the Neotropical
			 Migratory Bird Conservation Fund established by section 9(a) of the Neotropical
			 Migratory Bird Conservation Act (16 U.S.C. 6108(a));
								(E)the Coastal
			 Program of the United States Fish and Wildlife Service;
								(F)the National Fish
			 Habitat Action Plan;
								(G)the Partners for
			 Fish and Wildlife Program;
								(H)the Landowner
			 Incentive Program;
								(I)the Wildlife
			 Without Borders Program of the United States Fish and Wildlife Service;
			 and
								(J)the Park Flight
			 Migratory Bird Program of the National Park Service; and
								(4)1
			 percent shall be allocated to the Secretary of the Interior and subsequently
			 made available to Indian tribes to carry out adaptation activities through the
			 tribal wildlife grants program of the United States Fish and Wildlife
			 Service.
							(c)Land and Water
			 Conservation Fund
							(1)Deposits
								(A)In
			 generalOf the amounts made available for each fiscal year to
			 carry out this subsection, 10 percent shall be deposited into the Land and
			 Water Conservation Fund established under section 2 of the Land and Water
			 Conservation Fund Act of 1965 (16 U.S.C. 460l–5).
								(B)Deposits to the
			 Land and Water Conservation Fund under this subsection shall be available
			 without further appropriation or fiscal year limitation and shall be
			 supplemental to authorizations provided under section 3 of the Land and Water
			 Conservation Fund Act of 1965 (16 U.S.C. 460l–6) which shall remain available
			 for non-adaptation needs.
								(2)AllocationsOf
			 the amounts deposited under this subsection into the Land and Water
			 Conservation Fund—
								(A)1/6
			 shall be allocated to the Secretary of the Interior and made available on a
			 competitive basis to carry out adaptation activities through the acquisition of
			 land and interests in land under section 6 of the Land and Water Conservation
			 Fund Act of 1965 (16 U.S.C. 460l–8)—
									(i)to
			 States in accordance with comprehensive wildlife conservation strategies and
			 Indian tribes;
									(ii)notwithstanding
			 section 5 of that Act (16 U.S.C. 460l–7); and
									(iii)in
			 addition to grants provided pursuant to—
										(I)annual
			 appropriations Acts;
										(II)the Energy Policy
			 Act of 2005 (42 U.S.C. 15801 et seq.); or
										(III)any other
			 authorization for nonadaptation needs;
										(B)1/3
			 shall be allocated to the Secretary of the Interior to carry out adaptation
			 activities through the acquisition of lands and interests in land under section
			 7 of the Land and Water Conservation Fund Act of 1965 (16 U.S.C.
			 460l–9);
								(C)1/6
			 shall be allocated to the Secretary of Agriculture and made available to the
			 States to carry out adaptation activities through the acquisition of land and
			 interests in land under section 7 of the Forest Legacy Program under the
			 Cooperative Forestry Assistance Act of 1978 (16 U.S.C. 2103c); and
								(D)1/3
			 shall be allocated to the Secretary of Agriculture to carry out adaptation
			 activities through the acquisition of land and interests in land under section
			 7 of the Land and Water Conservation Fund Act of 1965 (16 U.S.C.
			 460l–9).
								(3)Expenditure of
			 fundsIn allocating funds under subsection (c), the Secretary of
			 the Interior and the Secretary of Agriculture shall take into consideration
			 factors including—
								(A)the availability of
			 non-Federal contributions from State, local, or private sources;
								(B)opportunities to
			 protect wildlife corridors or otherwise to link or consolidate fragmented
			 habitats;
								(C)opportunities to
			 reduce the risk of catastrophic wildfires, extreme flooding, or other
			 climate-related events that are harmful to fish and wildlife and people;
								(D)the potential for
			 conservation of species or habitat types at serious risk due to climate change,
			 ocean acidification, and other stressors; and
								(E)the potential to
			 provide enhanced access to land and water for fishing, hunting, and other
			 public recreational uses.
								(d)Forest
			 ServiceOf the amounts made available annually to carry out this
			 section, 5 percent shall be allocated to the Secretary of Agriculture for use
			 in funding adaptation activities carried out on national forests and national
			 grasslands under the jurisdiction of the Forest Service, or pursuant to the
			 cooperative Wings Across the Americas Program.
						(e)Environmental
			 Protection AgencyOf the amounts made available annually to carry
			 out this section, 5 percent shall be allocated to the Administrator of the
			 Environmental Protection Agency for use in adaptation activities restoring and
			 protecting—
							(1)large-scale
			 freshwater aquatic ecosystems, such as the Everglades, the Great Lakes,
			 Flathead Lake, the Missouri River, the Mississippi River, the Colorado River,
			 the Sacramento-San Joaquin Rivers, the Ohio River, the Columbia-Snake River
			 System, the Apalachicola, Chattahoochee and Flint River System, the Connecticut
			 River, and the Yellowstone River;
							(2)large-scale
			 estuarine ecosystems, such as Chesapeake Bay, Long Island Sound, Puget Sound,
			 the Mississippi River Delta, San Francisco Bay Delta, Narragansett Bay, and
			 Albemarle-Pamlico Sound; and
							(3)freshwater and
			 estuarine ecosystems, watersheds, and basins identified as priorities by the
			 Administrator of the Environmental Protection Agency, working in cooperation
			 with other Federal agencies, States, local governments, scientists, and other
			 conservation partners.
							(f)Corps of
			 EngineersOf the amounts made available annually to carry out
			 this section, 10 percent shall be allocated to the Secretary of the Army for
			 use by the Corps of Engineers to carry out adaptation activities
			 restoring—
							(1)large-scale
			 freshwater aquatic ecosystems, such as the ecosystems described in subsection
			 (e)(1);
							(2)large-scale
			 estuarine ecosystems, such as the ecosystems described in subsection
			 (e)(2);
							(3)freshwater and
			 estuarine ecosystems, watersheds, and basins identified as priorities by the
			 Corps of Engineers, working in cooperation with other Federal agencies, States,
			 local governments, scientists, and other conservation partners; and
							(4)habitats or
			 ecosystems under programs such as the Estuary Restoration Act of 2000 (33
			 U.S.C. 2901 et seq.), project modifications for improvement of the environment,
			 and aquatic restoration under section 206 of the Water Resources Development
			 Act of 1996 (33 U.S.C. 2330).
							(g)Department of
			 CommerceOf the amounts made available annually to carry out this
			 section, 10 percent shall be allocated to the Secretary of Commerce for use in
			 funding adaptation activities to protect, maintain, and restore coastal,
			 estuarine, and marine resources, habitats, and ecosystems, including such
			 activities carried out under—
							(1)the coastal and
			 estuarine land conservation program;
							(2)the community-based
			 restoration program;
							(3)the Coastal Zone
			 Management Act of 1972 (16 U.S.C. 1451 et seq.), subject to the condition that
			 State coastal agencies shall incorporate, and the Secretary of Commerce shall
			 approve, coastal zone management plan elements that are—
								(A)consistent with
			 the national adaptation strategy under subsection (i), as part of a coastal
			 zone management program established under this Act; and
								(B)specifically
			 designed to strengthen the ability of coastal, estuarine, and marine resources,
			 habitats, and ecosystems to adapt to and withstand the impacts of—
									(i)global warming;
			 and
									(ii)where
			 practicable, ocean acidification;
									(4)the Open Rivers
			 Initiative;
							(5)the Magnuson
			 Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.);
							(6)the Marine Mammal
			 Protection Act of 1972 (16 U.S.C. 1361 et seq.);
							(7)the
			 Endangered Species Act of 1973 (16
			 U.S.C. 1531 et seq.);
							(8)the Marine
			 Protection, Research, and Sanctuaries Act of 1972 (33 U.S.C. 1401 et seq.);
			 and
							(9)the Coral Reef
			 Conservation Act of 2000 (16 U.S.C. 6401 et seq.).
							(h)Cost
			 sharingNotwithstanding any other provision of law, a State or
			 Indian tribe that receives a grant under paragraph (1) or (4) of subsection (b)
			 shall provide 10 percent of the costs of each activity carried out using
			 amounts under the grant.
						(i)National
			 adaptation strategy
							(1)In
			 generalEffective beginning on the date on which the President
			 establishes the national strategy under paragraph (3), funds made available
			 under paragraphs (2), (3), and (4) of subsection (b) and subsections (c)
			 through (g) shall be used only for adaptation activities that are consistent
			 with the national strategy.
							(2)Initial
			 periodUntil the date on which the President establishes the
			 national strategy under paragraph (3), funds made available under paragraphs
			 (2), (3), and (4) of subsection (b) and subsections (c) through (g) shall be
			 used only for adaptation activities that are consistent with a workplan
			 established by the President.
							(3)National
			 strategy
								(A)In
			 generalNot later than 3 years after the date of enactment of
			 this Act, the President shall develop and implement a national strategy for
			 assisting fish and wildlife, fish and wildlife habitat, plants, and associated
			 ecological processes in becoming more resilient and adapting to the impacts of
			 climate change and ocean acidification.
								(B)AdministrationIn
			 establishing and revising the national strategy, the President shall—
									(i)base
			 the national strategy on the best available science, as identified by the
			 Science Advisory Board established under subparagraph (D);
									(ii)develop the
			 national strategy in cooperation with State fish and wildlife agencies, State
			 coastal agencies, United States territories, and Indian tribes;
									(iii)coordinate with
			 the Secretary of the Interior, the Secretary of Commerce, the Secretary of
			 Agriculture, the Secretary of Defense, the Administrator of the Environmental
			 Protection Agency, and other agencies as appropriate;
									(iv)consult with
			 local governments, conservation organizations, scientists, and other interested
			 stakeholders; and
									(v)provide public
			 notice and opportunity for comment.
									(C)ContentsThe
			 President shall include in the national strategy, at a minimum, prioritized
			 goals and measures and a schedule for implementation—
									(i)to
			 identify and monitor fish and wildlife, fish and wildlife habitat, plants, and
			 associated ecological processes that are particularly likely to be adversely
			 affected by climate change and ocean acidification and have the greatest need
			 for conservation;
									(ii)to
			 identify and monitor coastal, estuarine, marine, terrestrial, and freshwater
			 habitats that are at the greatest risk of being damaged by climate change and
			 ocean acidification;
									(iii)to
			 assist species in adapting to the impacts of climate change and ocean
			 acidification;
									(iv)to
			 protect, acquire, maintain, and restore fish and wildlife habitat to build
			 resilience to climate change and ocean acidification;
									(v)to
			 provide habitat linkages and corridors to facilitate fish, wildlife, and plant
			 movement in response to climate change and ocean acidification;
									(vi)to
			 restore and protect ecological processes that sustain fish, wildlife, and plant
			 populations that are vulnerable to climate change and ocean
			 acidification;
									(vii)to
			 protect, maintain, and restore coastal, marine, and aquatic ecosystems so that
			 the ecosystems are more resilient and better able to withstand the additional
			 stresses associated with climate change, including relative sea level rise and
			 ocean acidification;
									(viii)to protect
			 ocean and coastal species from the impact of climate change and ocean
			 acidification;
									(ix)to
			 incorporate adaptation strategies and activities to address relative sea level
			 rise in coastal zone planning;
									(x)to
			 protect, maintain, and restore ocean and coastal habitats to build healthy and
			 resilient ecosystems, including the purchase of coastal and island land;
			 and
									(xi)to
			 incorporate consideration of climate change and ocean acidification, and to
			 integrate adaptation strategies and activities for fish and wildlife, fish and
			 wildlife habitat, plants, and associated ecological processes, in the planning
			 and management of Federal land and water administered by the Federal agencies
			 that receive funding under this section.
									(D)Science Advisory
			 Board
									(i)EstablishmentNot
			 later than 180 days after the date of enactment of this Act, the Secretary of
			 the Interior shall establish and appoint the members of a science advisory
			 board, to be comprised of not fewer than 10 and not more than 20 members, who
			 shall—
										(I)be recommended by
			 the President of the National Academy of Sciences;
										(II)have expertise in
			 fish, wildlife, plant, aquatic, and coastal and marine biology, ecology,
			 climate change, ocean acidification, and other relevant scientific disciplines;
			 and
										(III)represent a
			 balanced membership between Federal, State, and local representatives,
			 universities, and conservation organizations.
										(ii)DutiesThe
			 science advisory board shall—
										(I)advise the
			 President and relevant Federal agencies and departments on—
											(aa)the
			 best available science regarding the impacts of climate change and ocean
			 acidification on fish and wildlife, habitat, plants, and associated ecological
			 processes; and
											(bb)scientific
			 strategies and mechanisms for adaptation; and
											(II)identify and
			 recommend priorities for ongoing research needs on those issues.
										(iii)CollaborationThe
			 science advisory board shall collaborate with other climate change and
			 ecosystem research entities in other Federal agencies and departments.
									(iv)Availability to
			 publicThe advice and recommendations of the science advisory
			 board shall be made available to the public.
									(v)Nonapplicability
			 of FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall
			 not apply to the science advisory board.
									(E)Coordination with
			 other plansIn developing the national strategy, the President
			 shall, to the maximum extent practicable—
									(i)take
			 into consideration research and information contained in—
										(I)State
			 comprehensive wildlife conservation plans;
										(II)the North
			 American waterfowl management plan;
										(III)the national
			 fish habitat action plan;
										(IV)coastal zone
			 management plans;
										(V)the reports of the
			 Pew Oceans Commission and the United States Commission on Ocean Policy;
			 and
										(VI)other relevant
			 plans; and
										(ii)coordinate and
			 integrate the goals and measures identified in the national strategy with the
			 goals and measures identified in those plans.
									(F)RevisionsNot
			 later than 5 years after the date on which the strategy is developed, and not
			 less frequently than every 5 years thereafter, the President shall review and
			 update the national strategy using the procedures described in this
			 paragraph.
								(j)State
			 comprehensive adaptation strategies
							(1)In
			 generalExcept as provided in paragraph (2), funds made available
			 to States under this part shall be used only for activities that are consistent
			 with a State strategy that has been approved by—
								(A)the Secretary of
			 the Interior; and
								(B)for any State with
			 a coastal zone (within the meaning of the Coastal Zone Management Act (16
			 U.S.C. 1451 et seq.)), by the Secretary of Commerce, subject to the condition
			 that approval by the Secretary of Commerce shall be required only for those
			 portions of the strategy relating to activities affecting the coastal
			 zone.
								(2)Initial
			 period
								(A)In
			 generalUntil the earlier of the date that is 3 years after the
			 date of enactment of this Act or the date on which a State receives approval
			 for the State strategy, a State shall be eligible to receive funding under
			 subsection (b)(1) for adaptation activities that are—
									(i)consistent with
			 the comprehensive wildlife strategy of the State and, where appropriate, other
			 fish, wildlife and conservation strategies; and
									(ii)in
			 accordance with a workplan developed in coordination with—
										(I)the Secretary of
			 the Interior; and
										(II)for any State
			 with a coastal zone (within the meaning of the Coastal Zone Management Act (16
			 U.S.C. 1451 et seq.)), by the Secretary of Commerce, subject to the condition
			 that coordination with the Secretary of Commerce shall be required only for
			 those portions of the strategy relating to activities affecting the coastal
			 zone.
										(B)Pending
			 approvalDuring the period for which approval by the applicable
			 Secretary of a State strategy described in paragraph (3) is pending, the State
			 may continue receiving funds under subsection (b)(1) pursuant to the workplan
			 described subparagraph (A)(ii).
								(3)RequirementsA
			 State strategy shall—
								(A)describe the
			 impacts of climate change and ocean acidification on the diversity and health
			 of the fish, wildlife and plant populations, habitats, and associated
			 ecological processes;
								(B)describe and
			 prioritize proposed conservation actions to assist fish, wildlife, and plant
			 populations in adapting to those impacts;
								(C)establish programs
			 for monitoring the impacts of climate change on fish, wildlife, and plant
			 populations, habitats, and associated ecological processes;
								(D)include
			 strategies, specific conservation actions, and a timeframe for implementing
			 conservation actions for fish, wildlife, and plant populations, habitats, and
			 associated ecological processes;
								(E)establish methods
			 for assessing the effectiveness of conservation actions taken to assist fish,
			 wildlife, and plant populations, habitats, and associated ecological processes
			 in adapting to those impacts and for updating those actions to respond
			 appropriately to new information or changing conditions;
								(F)be
			 developed—
									(i)with
			 the participation of the State fish and wildlife agency, the State agency
			 responsible for administration of Land and Water Conservation Fund grants, the
			 State Forest Legacy program coordinator, and the State coastal agency;
			 and
									(ii)in
			 coordination with the Secretary of the Interior and, where applicable, the
			 Secretary of Commerce;
									(G)provide for
			 solicitation and consideration of public and independent scientific
			 input;
								(H)take into
			 consideration research and information contained in, and coordinate with and
			 integrate the goals and measures identified in, as appropriate, other fish,
			 wildlife, and habitat conservation strategies, including—
									(i)the
			 national fish habitat action plan;
									(ii)plans under the
			 North American Wetlands Conservation Act (16 U.S.C. 4401 et seq.);
									(iii)the
			 Federal, State, and local partnership known as Partners in
			 Flight;
									(iv)federally
			 approved coastal zone management plans under the
			 Coastal Zone Management Act of 1972
			 (16 U.S.C. 1451 et seq.);
									(v)federally approved
			 regional fishery management plans and habitat conservation activities under the
			 Magnuson Fishery Conservation and Management Act (16 U.S.C. 1801 et
			 seq.);
									(vi)the
			 national coral reef action plan;
									(vii)recovery plans
			 for threatened species and endangered species under section 4(f) of the
			 Endangered Species Act of 1973 (16 U.S.C. 1533(f));
									(viii)habitat
			 conservation plans under section 10 of that Act (16 U.S.C. 1539);
									(ix)other Federal and
			 State plans for imperiled species;
									(x)the
			 United States shorebird conservation plan;
									(xi)the
			 North American waterbird conservation plan; and
									(xii)other
			 State-based strategies that comprehensively implement adaptation activities to
			 remediate the effects of climate change and ocean acidification on fish,
			 wildlife, and habitats; and
									(I)be incorporated
			 into a revision of the comprehensive wildlife conservation strategy of a
			 State—
									(i)that
			 has been submitted to the United States Fish and Wildlife Service; and
									(ii)(I)that has been approved
			 by the Service; or
										(II)on which a decision on approval is
			 pending.
										(4)UpdatingEach
			 State strategy described in paragraph (3) shall be updated at least every 5
			 years.
							3Early
			 action
					331.Early
			 action
						(a)In
			 generalAnnually, the
			 Secretary of the Treasury shall distribute the balance of the Early Action
			 Account established under section 9512 to owners or operators of covered
			 facilities and other facilities that emit greenhouse gas in accordance with the
			 procedures and standards in subsection (b), in recognition of actions of the
			 owners and operators taken since January 1, 1994, that resulted in verified and
			 credible reductions of greenhouse gas emissions.
						(b)Regulations(b) Not later than 1 year after the date of
			 enactment of this Act, the Administrator of the Environmental Protection Agency
			 shall establish by regulation, procedures and standards for use in distributing
			 to owners and operators of covered facilities and other facilities that emit
			 greenhouse gas, amounts in the Early Action Account.
						(c)Procedures and
			 standardsThe procedures and
			 standards established under subsection (b) shall provide for consideration of
			 verified and credible emission reductions registered before the date of
			 enactment of this Act under—
							(1)the Climate
			 Leaders Program, or any other voluntary greenhouse gas reduction program of the
			 United States Environmental Protection Agency and the United States Department
			 of Energy;
							(2)the Voluntary
			 Reporting of Greenhouse Gases Program of the Energy Information
			 Administration;
							(3)State or regional
			 greenhouse gas emission reduction programs that include systems for tracking
			 and verifying the greenhouse gas emission reductions; and
							(4)voluntary entity
			 programs that resulted in entity-wide reductions (including offsetting load
			 growth) in greenhouse gas emissions.
							(d)Eligible
			 actionsActivities for which
			 early action credit may be awarded may include, but are not limited to—
							(1)avoided greenhouse
			 gas emissions from programs that reduce load growth, including: —
								(A)energy
			 efficiency;
								(B)demand side
			 management; and
								(C)zero-emissions
			 energy resources, including renewable energy, and
								(2)purchases of
			 voluntary carbon offsets that result in measurable, verifiable, additional, and
			 enforceable greenhouse gas reductions (or increase in sequestered greenhouse
			 gas emissions) that are third party certified and verified according to the
			 third party standard and registered with a tracking system for certified
			 offsets.
							4State
			 and Tribal action
					341.Allocation for
			 energy savings
						(a)Allocation for
			 building efficiencyNot later than January 1, 2012, and annually
			 thereafter through January 1, 2050, the Secretary of the Treasury shall
			 allocate 6 percent of the balance of the State and Tribal Action Account among
			 States that are in compliance with section 304(c) of the Energy Conservation
			 and Production Act .
						(b)DistributionNot later than 2 years after the date of
			 enactment of this Act, the Secretary of the Treasury shall establish procedures
			 and standards for the distribution of amounts to States in accordance with
			 subsections (a) and (b).
						342.Allocation for
			 States with programs that exceed Federal emission reduction targets
						(a)AllocationNot later than April 1, 2011, and annually
			 thereafter through calendar year 2049, the Secretary of the Treasury shall
			 allocate 25 percent of the balance of the State and Tribal Action Account for
			 the following calendar year among States that have—
							(1)before the date of enactment of this Act,
			 enacted statewide greenhouse gas emission reduction targets that are more
			 stringent than the nationwide targets established under section 9911 of the
			 Internal Revenue Code of 1986; and
							(2)by the time of an allocation under this
			 subsection, imposed on covered facilities within the States aggregate
			 greenhouse gas emission limitations more stringent than those imposed on
			 covered facilities under section 9911 of the Internal Revenue Code of
			 1986.
							(b)DistributionNot
			 later than 2 years after the date of enactment of this Act, the Secretary of
			 the Treasury shall establish procedures and standards for use in distributing
			 funds among States in accordance with subsection (a).
						(c)UseAny State receiving funds under this
			 section for a calendar year shall use not less than 90 percent of such funds in
			 1 or more of the ways described in section 343(c)(1).
						343.General
			 allocation
						(a)AllocationSubject
			 to subsection (d)(3), not later than April 1, 2011, and annually thereafter
			 through calendar year 2049, the Secretary of the Treasury shall allocate 62
			 percent of the balance of the State and Tribal Action Account for the following
			 calendar year among States.
						(b)DistributionThe
			 allowances available for allocation to States under subsection (a) for a
			 calendar year shall be distributed as follows:
							(1)For each calendar
			 year, 1/2 of the amount available for allocation to States
			 under subsection (a) shall be distributed among individual States based on the
			 proportion that—
								(A)the expenditures
			 of a State for the low-income home energy assistance program established under
			 the Low-Income Home Energy Assistance Act of 1981 (42 U.S.C. 8621 et seq.) for
			 the preceding calendar year; bears to
								(B)the expenditures of
			 all States for that program for the preceding calendar year.
								(2)For each calendar
			 year, 1/2 of the amount available for allocation to States
			 under subsection (a) shall be distributed among the States based on the
			 proportion that—
								(A)the population of
			 a State, as determined by the most recent decennial census preceding the
			 calendar year for which the allocation regulations are for the allocation year;
			 bears to
								(B)the population of
			 all States, as determined by that census.
								(c)Use
							(1)In
			 generalDuring any calendar year, a State shall use in 1 or more
			 of the following ways not less than 90 percent of the amount allocated to the
			 State under this section for that calendar year:
								(A)To address local
			 or regional impacts of climate change, including by accommodating, protecting,
			 or relocating affected communities and public infrastructure.
								(B)To collect,
			 evaluate, disseminate, and use information necessary for affected coastal
			 communities to adapt to climate change (such as information derived from
			 inundation prediction systems).
								(C)To address local
			 or regional impacts of climate change policy, including providing assistance to
			 displaced workers.
								(D)To mitigate
			 impacts on energy-intensive industries in internationally competitive
			 markets.
								(2)Use for
			 recyclingDuring any calendar year, a State shall use not less
			 than 5 percent of the amounts allocated to the State under this section for
			 increasing recycling rates through activities such as—
								(A)improving
			 recycling infrastructure;
								(B)increasing public
			 education on the benefits of recycling, particularly with respect to greenhouse
			 gases;
								(C)improving
			 residential, commercial, and industrial collection of recyclables;
								(D)improving
			 recycling system efficiency;
								(E)increasing
			 recycling yields; and
								(F)improving the
			 quality and usefulness of recycled materials.
								(3)Offset of
			 increased energy costsAny amount allocated to a State under this
			 section which is not used for a purpose described in paragraph (1) shall be
			 used to offset the increased energy costs incurred by the State in the
			 performance of governmental functions.
							(d)Program for
			 tribal communities
							(1)EstablishmentNot
			 later than 3 years after the date of enactment of this Act, the Secretary of
			 the Interior shall by regulation establish a program for Indian tribes that is
			 designed to deliver assistance to Indian tribes within the United States that
			 face disruption or dislocation as a result of global climate change, utilizing
			 the rulemaking process identified under the Negotiated Rulemaking Act (5 U.S.C.
			 657 et seq.).
							(2)AllocationBeginning
			 in the first calendar year that begins after promulgation of the regulations
			 referred to in paragraph (1), and annually thereafter until calendar year 2050,
			 the Secretary of the Treasury shall allocate 7 percent of the balance of the
			 State and Tribal Action Account for each calendar year to the program
			 established under paragraph (1).
							5Domestic
			 agriculture and forestry
					351.AllocationThe Secretary of Agriculture shall carry out
			 a program to—
						(1)achieve real, verifiable, additional,
			 permanent, and enforceable reductions in greenhouse gas emissions from the
			 agriculture and forestry sectors of the United States economy; and
						(2)achieve real, verifiable, additional,
			 permanent, and enforceable increases in greenhouse gas sequestration from those
			 sectors.
						352.Agricultural and
			 forestry greenhouse gas management research
						(a)ReportNot
			 later than 1 year after the date of enactment of this Act, the Secretary of
			 Agriculture, in consultation with scientific and agricultural and forestry
			 experts, shall prepare and submit to Congress a report that describes the
			 status of research on agricultural and forestry greenhouse gas management,
			 including a description of—
							(1)research on soil
			 carbon sequestration and other agricultural and forestry greenhouse gas
			 management that has been carried out;
							(2)any additional
			 research that is necessary;
							(3)the proposed
			 priority for additional research;
							(4)the most
			 appropriate approaches for conducting the additional research; and
							(5)the extent to
			 which and the manner in which carbon credits that are specific to agricultural
			 and forestry operations, including harvested wood products and the reduction of
			 hazardous fuels to reduce the risk of uncharacteristically severe wildfires,
			 should be valued and allotted.
							(b)Standardized
			 system of soil carbon measurement and certification for the agricultural and
			 forestry sectors
							(1)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, the Secretary of Agriculture shall establish a standardized system of
			 carbon measurement and certification for the agricultural and forestry
			 sectors.
							(2)AdministrationIn
			 establishing the system, the Secretary of Agriculture shall—
								(A)create a
			 standardized system of measurements for agricultural and forestry greenhouse
			 gases; and
								(B)delineate the most
			 appropriate system of certification of credit by public or private
			 entities.
								(c)ResearchAfter
			 the date of submission of the report described in paragraph (1), the President
			 and the Secretary of Agriculture (in collaboration with the member institutions
			 of higher education of the Consortium for Agricultural Soil Mitigation of
			 Greenhouse Gases, institutions of higher education, and research entities)
			 shall initiate a program to conduct any additional research that is
			 necessary.
						353.Distribution
						(a)In
			 generalTaking into account
			 the report prepared under section 352(a), the Secretary of Agriculture shall
			 establish, by regulation, a program under which amounts from the Domestic
			 Agriculture and Forestry Account established under section 9941 of the Internal
			 Revenue Code of 1986 may be distributed to entities that carry out projects on
			 agricultural and forest land that achieve real, verifiable, additional,
			 permanent, and enforceable greenhouse gas emission mitigation benefits.
						(b)Nitrous oxide
			 and methaneThe Secretary of Agriculture shall ensure that,
			 during any 5-year period, the average annual percentage of amounts distributed
			 to entities under the program established under subsection (a) specifically for
			 achieving real, verifiable, additional, permanent, and enforceable reductions
			 in nitrous oxide emissions through soil management or achieving real,
			 verifiable, additional, permanent, and enforceable reductions in methane
			 emissions through enteric fermentation and manure management shall be 0.5
			 percent.
						(c)RequirementThe
			 Secretary of Agriculture shall make distributions under this section in a
			 manner that maximizes the avoidance or reduction of greenhouse gas
			 emissions.
						6International
			 forestry
					361.FindingsCongress finds that—
						(1)land-use change
			 and forest sector emissions account for approximately 20 percent of global
			 greenhouse gas emissions;
						(2)land conversion
			 and deforestation are 2 of the largest sources of greenhouse gas emissions in
			 the developing world, amounting to roughly 40 percent of the total greenhouse
			 gas emissions of the developing world;
						(3)with sufficient
			 data, deforestation rates and forest carbon stocks can be measured with an
			 acceptable level of uncertainty;
						(4)some countries are
			 or will soon be ready to make national-level commitments to reduce
			 deforestation and forest degradation and to engage in activities to achieve
			 measurable results, while other countries will benefit from capacity building
			 programs for a few years in order to establish the necessary domestic
			 institutions and laws to achieve reductions; and
						(5)encouraging
			 reduced deforestation and other forest carbon activities in other countries
			 can—
							(A)provide critical
			 leverage to encourage voluntary developing country participation in emission
			 limitation regimes;
							(B)facilitate greater
			 overall reductions in greenhouse gas emissions than would otherwise be
			 practicable; and
							(C)substantially
			 benefit biodiversity, conservation and indigenous and other forest-dependent
			 people in developing countries.
							362.Definition of
			 deforestation reduction activitiesIn this part, the term deforestation
			 reduction activities means—
						(1)activities
			 directed at reducing greenhouse gas emissions from deforestation and forest
			 degradation in countries other than the United States; and
						(2)activities directed
			 at increasing sequestration of carbon through restoration of forests, and
			 degraded land in countries other than the United States that has not been
			 forested prior to restoration, afforestation and improved forest management,
			 that meet the eligibility requirements and quality criteria promulgated under
			 section 364.
						363.AllocationNot later than April 1, 2011, and annually
			 thereafter through calendar year 2049, the Administrator of the Environmental
			 Protection Agency shall allocate and distribute the balance of the
			 International Forestry Account for the following calendar year for use in
			 carrying out deforestation reduction activities in countries other than the
			 United States.
					364.Quality
			 criteria for deforestation reduction activitiesNot later than 2 years after the date of
			 enactment of this Act, the Administrator of the Environmental Protection
			 Agency, in consultation with the Secretary of the Interior, the Secretary of
			 State, and the Secretary of Agriculture, shall promulgate quality criteria for
			 deforestation reduction activities directed at reducing emissions from
			 deforestation and forest degradation, and at sequestration of carbon through
			 restoration of forests and degraded land, afforestation, and improved forest
			 management in countries other than the United States, including requirements
			 that those activities be—
						(1)designed, carried
			 out, and managed –
							(A)in accordance with
			 widely-accepted environmentally sustainable forestry practices;
							(B)to promote native
			 species and restoration of native forests, where practicable and to avoid the
			 introduction of invasive nonnative species; and
							(C)to promote fair
			 compensation, public participation, and the informed consent of affected local
			 communities and forest dependent populations; and
							(2)for not less than
			 50 percent of the funds covered by this part, requirements that ensure that the
			 associated emission reductions or sequestrations are real, permanent,
			 additional, verifiable and enforceable, with reliable measuring and monitoring
			 and appropriate accounting for leakage.
						365.Eligibility for
			 deforestation reduction activities
						(a)In
			 generalThe Administrator of the Environmental Protection Agency,
			 in consultation with the Secretary of State, shall identify and periodically
			 update two lists of eligible countries for allocation and distribution of the
			 International Forestry Account, based on their level of development of domestic
			 programs to implement deforestation reduction activities, one identified as
			 Phase I and the other as Phase II.
						(b)Phase I
			 countriesThe Phase I list, eligible for up to 50 percent of the
			 funds covered by this part, shall include countries that have demonstrated a
			 commitment to conduct preparatory activities, which shall be identified in
			 regulations promulgated by the Administrator of the Environmental Protection
			 Agency, which are essential for building the capacity of the country to engage
			 in deforestation or forest degradation reduction activities as described in
			 section 362 and subsection (c), including project-level and institution
			 building activities.
						(c)Phase II
			 countriesThe Phase II list, eligible for not less than 50
			 percent of the funds covered by this part, shall be limited to countries that
			 have—
							(1)demonstrated the
			 capacity to measure the results of international deforestation reduction
			 activities, based on sufficient, accurate and verifiable historical data on
			 changes in national forest carbon stocks, and also demonstrated the
			 institutional capacity to reduce emissions from deforestation and
			 degradation;
							(2)capped greenhouse
			 gas emissions from deforestation or other land use change or otherwise
			 established a national emission reference scenario based on historical
			 data;
							(3)commenced an
			 emission reduction program for the forest sector;
							(4)achieved
			 national-level reductions of deforestation and degradation below a baseline or
			 credible reference scenario, taking into account the average annual
			 deforestation and degradation rates of the country during a period of at least
			 5 consecutive years; and
							(5)demonstrated those
			 reductions using remote sensing technology, taking into account relevant
			 international standards.
							(d)The Administrator
			 of the Environmental Protection Agency is encouraged to identify other
			 incentives, including economic and market-based incentives, to encourage
			 developing countries with largely intact native forests to protect those
			 forests.
						(e)No country may be
			 eligible for both capacity building funds under subsection (b) and
			 participation in an agreement for international forest carbon activities under
			 section 114 of the Climate MATTERS Act of
			 2008.
						366.Reviews and
			 discount
						(a)ReviewsNot
			 later than 3 years after the date of enactment of this Act, and 5 years
			 thereafter, the Administrator of the Environmental Protection Agency shall
			 conduct a review of the program under this part.
						(b)DiscountIf,
			 after the date that is 10 years after the date of enactment of this Act, the
			 Administrator of the Environmental Protection Agency determines that foreign
			 countries that, in the aggregate, generate greenhouse gas emissions accounting
			 for more than 0.5 percent of global greenhouse gas emissions have not capped
			 those emissions, established emissions reference scenarios based on historical
			 data, or otherwise reduced total forest emissions, such Administrator may apply
			 a discount to distributions of funds to those countries under this part.
						7Energy
			 efficiency 
					371.AllocationNot later than April 1, 2011, and annually
			 thereafter through calendar year 2049, the Secretary of the Treasury shall
			 allocate—
						(1)39 percent of the balance of the Energy
			 Efficiency Account established under section 9512 of the Internal Revenue Code
			 of 1986 for the following year to States that can demonstrate they have
			 established a program that will reduce electricity and natural gas demand in
			 the state by 2 percent each year,
						(2)39 percent of the balance of the balance of
			 such Energy Efficiency Account for the following year among load-serving
			 entities,
						(3)10 percent of the
			 balance of such Energy Efficiency Account for the following year to carry out
			 the low-income home energy assistance program established under the Low Income
			 Home Energy Assistance Act of 1981 (42 U.S.C. 8621 et seq.),
						(4)2 percent of the balance of such Energy
			 Efficiency Account for the following year to carry out the Weatherization
			 Assistance Program for Low-Income Persons established under part A of title IV
			 of the Energy Conservation and Production Act (42 U.S.C. 6861 et seq.),
			 and
						(5)10 percent of the balance of such Energy
			 Efficiency Account for the following year to carry out activities that directly
			 increase the energy efficiency in units assisted under the HOME Investment
			 Partnerships Program established under title II of the Cranston-Gonzalez
			 National Affordable Housing Act (42 U.S.C. 12721 et seq.).
						372.Distribution
						(a)In
			 generalFor each calendar
			 year, the funds allocated under section 371 to load-serving entities shall be
			 distributed by the Secretary of the Treasury to each load-serving entity,
			 including each rural electric cooperative that serves as a load-serving entity
			 in a State, based on the proportion that—
							(1)the quantity of
			 electricity delivered by the load-serving entity during the 3 calendar years
			 preceding the calendar year for which the funds are distributed, adjusted
			 upward for electricity not delivered as a result of consumer energy-efficiency
			 programs implemented by the load-serving entity and verified by the regulatory
			 agency of the load-serving entity; bears to
							(2)the total quantity
			 of electricity delivered by all load-serving entities during those 3 calendar
			 years.
							(b)BasisThe
			 Secretary of the Treasury shall base the determination of the quantity of
			 electricity delivered by a load-serving entity for the purpose of subsection
			 (a) on the most recent data available in annual reports filed with the Energy
			 Information Administration of the Department of Energy.
						373.UseAll funds received under this part by a
			 load-serving entity shall be used solely to promote energy efficiency on the
			 part of energy consumers.
					374.Reporting
						(a)In
			 generalEach load-serving
			 entity that accepts funds distributed under this part shall, for each calendar
			 year for which the load-serving entity accepts such funds, submit to the
			 Secretary of Energy to report to the Secretary of the Treasury a report
			 describing how, and to what extent, the load-serving entity used such funds
			 during the preceding year.
						(b)Availability of
			 reportsThe Secretary of the Treasury shall make available to the
			 public all reports submitted by any load-serving entity under subsection (a),
			 including by publishing those reports on the Internet.
						8Alternative
			 transportation
					381.Grants to
			 provide for additional and improved public transportation service
						(a)In
			 generalOf the funds
			 allocated to the Transportation Alternatives Account each year pursuant to
			 section 9512 of the Internal Revenue Code of 1986, 32 percent shall be
			 distributed to designated recipients (as defined in section 5307(a) of title
			 49, United States Code) to maintain or improve public transportation through
			 activities eligible under that section and associated measures that increase
			 the direct or indirect greenhouse gas emissions reductions projected to result
			 from those eligible activities, including—
							(1)improvements to lighting, heating, cooling,
			 or ventilation systems in stations and other facilities that reduce direct or
			 indirect greenhouse gas emissions;
							(2)adjustments to
			 signal timing or other vehicle controlling systems that reduce direct or
			 indirect greenhouse gas emissions;
							(3)purchasing or
			 retrofitting rolling stock to improve efficiency or reduce greenhouse gas
			 emissions; and
							(4)improvements to
			 energy distribution systems.
							(b)DistributionOf
			 the balance of account funds, the Secretary shall distribute under subsection
			 (a)——
							(1)60 percent in
			 accordance with the formulas contained in subsections (a) through (c) of
			 section 5336 of title 49, United States Code; and
							(2)40 percent in
			 accordance with the formula contained in section 5340 of that title.
							(c)Terms and
			 conditionsA grant provided under this subsection shall be
			 subject to the terms and conditions applicable to a grant provided under
			 section 5307 of title 49, United States Code.
						(d)Cost
			 shareThe Federal share of cost of carrying out an activity using
			 a grant under this subsection shall be determined in accordance with section
			 5307(e) of title 49, United States Code.
						382.Grants for
			 construction of new public transportation projects
						(a)In
			 generalOf the funds
			 deposited in the Transportation Alternatives Account each year pursuant to
			 section 9512 of the Internal Revenue Code of 1986, 32 percent shall be
			 distributed to State and local government authorities for design, engineering,
			 and construction of new fixed guideway transit projects or extensions to
			 existing fixed guideway transit systems that will assist in reducing direct or
			 indirect greenhouse gas emissions of the regional transportation sector.
						(b)ApplicationsApplications
			 for grants under this section shall be reviewed according to the process and
			 criteria established under section 5309(c) of title 49, United States Code, for
			 major capital investments and section 5309(d) of title 49, United States Code,
			 for other projects.
						(c)Terms and
			 conditionsGrant funds awarded under this section shall be
			 subject to the terms and conditions applicable to a grant made under section
			 5309 of title 49, United States Code.
						383.Grants for
			 transportation alternatives and travel demand reduction projects
						(a)In
			 generalOf the funds
			 deposited into the Transportation Alternatives Account each year pursuant to
			 section 9512 of the Internal Revenue Code of 1986, 32 percent shall be awarded
			 to designated recipients (as defined in section 5307(a) of title 49, United
			 States Code) and State, regional, and local government authorities to assist in
			 reducing the direct and indirect greenhouse gas emissions of the regional
			 transportation sector, through the following activities—
							(1)Carpool or
			 telecommuting projects that do not include new roadway capacity;
							(2)Bicycle
			 transportation and pedestrian walkways in accordance with section 217 of title
			 23, United State Code, and the modification of public sidewalks to comply with
			 the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.);
							(3)Updating zoning
			 and land use regulations to support, allow, or incentivize walkable or
			 transit-supportive development patterns and land uses;
							(4)Transportation
			 enhancement activities, including design and retrofitting of streets for
			 multimodal access;
							(5)Infrastructure-based
			 intelligent transportation systems that help reduce vehicle miles traveled,
			 including automated road-pricing, congestion pricing, and advanced traffic
			 management systems, provided they do not involve construction of significant
			 new roadway capacity;
							(6)Market-based
			 programs to reduce travel demand, including car or bicycle sharing and
			 pay-as-you-drive insurance.
							(b)Distribution of
			 fundsIn determining the recipients of grants under this section,
			 applications shall be evaluated based on the total direct and indirect
			 greenhouse gas emissions reductions that are projected to result from the
			 project and projected reductions as a percentage of the total direct and
			 indirect emissions of an entity, as determined by applicants using methods
			 developed and promulgated by the Administrator, in concert with the
			 Administrator of the United States Department of Transportation, no more than 3
			 years after the passage of this Act.
						(c)Government share
			 of costsThe Federal share of the cost of an activity funded
			 using amounts made available under this section may not exceed 80 percent of
			 the cost of the activity.
						(d)Terms and
			 conditionsExcept to the extent inconsistent with the terms of
			 this section, grant funds awarded under this section shall be subject to the
			 terms and conditions applicable to a grant made under section 133 of title 23,
			 United States Code.
						384.Technical
			 capacity and standards
						(a)In
			 generalOf the funds
			 deposited into the Transportation Alternatives Accounts each year pursuant to
			 section 9512 of the Internal Revenue Code of 1986, 4 percent shall be
			 distributed to Federal, State, and local government authorities including
			 Municipal Planning Organizations to allocate resources and staff to improve and
			 apply technical capacity for the development of plans and future plan updates
			 including—
							(1)collection of
			 travel and land use data to measure transportation system performance using per
			 capita vehicle miles traveled and other measures adopted by the Administrator
			 of the Environmental Protection Agency, with the concurrence of the Secretary
			 of Transportation;
							(2)monitoring and
			 periodically reporting vehicle miles traveled by municipal planning region and
			 statewide to demonstrate that performance objectives are achieved;
							(3)modeling and
			 analyses of transportation and land-use scenarios to develop regional and
			 statewide plans and plan updates that will ensure that the emission reduction
			 targets established in section 386(3) this will continue to met during the
			 period prior to the planning horizon for each plan update;
							(4)refinements to
			 travel models to improve consideration of land use and non-motorized modes to
			 estimate future system performance that are determined to be reliable for the
			 purpose of estimating future travel and system performance; and
							(5)stakeholder
			 engagement.
							(b)Distribution of
			 fundsThe Secretary shall distribute funds under subsection (a)
			 as follows:
							(1)80
			 percent to State and local government authorities for developing and
			 implementing activities specified under subsection (a);
							(2)20 percent to the
			 United States Environmental Protection Agency and the United States Department
			 of Transportation to establish methods for providing guidance, support, tools,
			 and information to State and local government authorities for developing and
			 implementing activities specified under subsection (a).
							385.Study and
			 standards
						(a)StudyTo improve the ability of recipients of
			 funds under this part to maximize greenhouse gas emissions reductions resulting
			 from funded activities, no more than 180 days after the passage of this
			 Act——
							(1)the National Academy of Sciences
			 Transportation Research Board shall report to the Administrator of the United
			 States Department of Transportation recommendations for improving research and
			 tools to assess the effect of transportation plans and land use plans on motor
			 vehicle usage rates and transportation sector greenhouse gas emissions;
			 and
							(2)the Government
			 Accountability Office shall report to the Administrator of the Environmental
			 Protection Agency on shortcomings of current government data sources needed to
			 assess greenhouse gas emissions from the transportation sector and to establish
			 plans and policies to effectively reduce greenhouse gas emissions from the
			 transportation sector, and make recommendations to address these
			 shortcomings.
							(b)Technical
			 standardsNot more than 2 years after the passage of this Act,
			 based on recommendations issued pursuant to subsection (a), the Administrators
			 of the United States Environmental Protection Agency and the United States
			 Department of Transportation shall promulgate standards for transportation data
			 collection, monitoring, planning, and modeling.
						386.Condition for
			 receipt of fundsTo be
			 eligible to receive funds under section 381, 382, or 383, projects or
			 activities funded under such section must be part of an integrated State-wide,
			 regional, or local transportation plan that shall—
						(1)include all modes of surface
			 transportation;
						(2)utilize data
			 collection, monitoring, planning, and modeling methods pursuant to standards
			 established in section 385(b);
						(3)establish targets
			 for reducing long term greenhouse gas emissions from the regional
			 transportation sector through reducing and managing motor vehicle usage;
						(4)demonstrate that
			 the targets established pursuant to subparagraph (3) will be achieved
			 with—
							(A)currently adopted
			 land use plans and policies, or
							(B)revised land use
			 plans and policies for which commitments have been obtained by resolution of
			 other lawful action taken by jurisdictions with authority to adopt land use
			 plans and policies; and
							(5)report on estimated
			 direct and indirect greenhouse gases emissions from the transportation sector
			 for 2005, and aggregate emissions for each five-year period within the planning
			 horizon of the plan and each update; and
						(6)be
			 certified by the Administrator of the Environmental Protection Agency as
			 consistent with the purposes of this Act.
						IVEmissions
			 determinations and miscellaneous
			401.DefinitionsIn this title:
				(1)AdministratorThe
			 term Administrator means the Administrator of the Environmental
			 Protection Agency.
				(2)Carbon dioxide
			 equivalentThe term carbon dioxide equivalent means,
			 for each greenhouse gas, the quantity of the greenhouse gas that the
			 Administrator determines makes the same contribution to global warming as 1
			 metric ton of carbon dioxide.
				(3)Greenhouse
			 gasThe term greenhouse gas means any of—
					(A)carbon
			 dioxide;
					(B)methane;
					(C)nitrous
			 oxide;
					(D)sulfur
			 hexafluoride;
					(E)a
			 perfluorocarbon;
					(F)a hydrofluorocarbon; or
					(G)any other anthropogenically-emitted gas
			 that is determined by the Administrator, after notice and comment, to
			 contribute to global warming to a non-negligible degree.
					(4)SecretaryThe
			 term Secretary means the Secretary of the Treasury.
				402.Federal
			 Greenhouse Gas Registry, emissions determination, and uncovered sector
			 emissions
				(a)In
			 generalFor purposes of
			 carrying out the emissions allowance system under subtitle L of the Internal
			 Revenue Code of 1986, the Administrator shall—
					(1)develop a Federal
			 Greenhouse Gas Registry that—
						(A)covers all United
			 States emissions of greenhouse gases;
						(B)is complete,
			 consistent, transparent and accurate;
						(C)will collect
			 reliable and accurate data on increases and reductions in United States
			 greenhouse gas emissions as well as greenhouse gas sequestration that can be
			 used by public and private entities to design efficient and effective energy
			 security initiatives and greenhouse gas emission reduction strategies;
			 and
						(D)will provide
			 appropriate high-quality data to be used for implementing greenhouse gas
			 reduction policies;
						(2)determine—
						(A)for each covered
			 facility, the carbon dioxide equivalent of—
							(i)greenhouse gas
			 that was emitted by the use of coal by that covered facility during the
			 preceding year;
							(ii)greenhouse gas
			 that will, assuming no capture and sequestration of that gas, be emitted from
			 the use of any petroleum- or coal-based liquid or gaseous fuel that was
			 produced or imported by that covered facility during the preceding year;
							(iii)greenhouse gas
			 that was produced for sale or distribution or imported by that facility during
			 the preceding year;
							(iv)greenhouse gas
			 that was emitted as a byproduct of hydrochlorofluorocarbon production;
			 and
							(v)greenhouse gas that
			 will, assuming no capture and destruction or sequestration of that gas, be
			 emitted—
								(I)from the use of
			 natural gas that was, by that covered facility, processed, imported, or
			 produced and not reinjected into the field; or
								(II)from the use of
			 natural gas liquids that were processed or imported by that covered facility
			 during the preceding year; and
								(B)any additional reduction in carbon dioxide
			 equivalents by owners or operators of covered facilities, including additional
			 net reduction of carbon dioxide equivalents due to displacing petroleum in the
			 transportation sector through actions by the owners or operators of covered
			 facilities that result in increased use of electrified transportation, such as
			 plug-in hybrid vehicles, electric vehicles, port electrification, electric
			 rail, and truck stop electrification; and
						(3)promulgate not later than 2 years after the
			 date of the enactment of this Act, and periodically revise, regulations
			 requiring that emissions in uncovered sectors do not grow, so as to ensure that
			 the goal of this Act to reduce United States emissions 80 percent below 1990
			 levels by 2050 is met.
					(b)Annual
			 reportThe Administrator shall annually transmit to the Secretary
			 a report describing the results of activities under subsection (a).
				(c)DefinitionsFor
			 purposes of this section—
					(1)the term uncovered sector
			 means any sector that is not primarily composed of covered facilities and whose
			 greenhouse gas emissions are not already included in the cap through the
			 regulation of a covered facility; and
					(2)the term United States greenhouse gas
			 emissions means the total quantity of greenhouse gas emissions
			 calculated by the Administrator on an annual basis and reported to the United
			 Nations Framework Convention on Climate Change Secretariat.
					403.Paramount
			 interest waiver
				(a)In
			 generalIf the President determines that a national security
			 emergency exists and, in light of information that was not available as of the
			 date of enactment of this Act, it is in the paramount interest of the United
			 States to modify any requirement under this Act and the amendments made by this
			 Act to minimize the effects of the emergency, the President may, after
			 opportunity for public notice and comment, temporarily adjust, suspend, or
			 waive any regulations promulgated pursuant to this Act and the amendments made
			 by this Act to achieve that minimization.
				(b)ConsultationIn
			 making an emergency determination under subsection (a), the President shall, to
			 the maximum extent practicable, consult with and take into account any advice
			 received from—
					(1)the
			 Secretary;
					(2)the National
			 Academy of Sciences;
					(3)the Secretary of
			 Energy; and
					(4)the
			 Administrator.
					(c)Judicial
			 reviewAn emergency determination under subsection (a) shall be
			 subject to judicial review in accordance with section 307 of the Clean Air Act
			 (42 U.S.C. 7607).
				404.Administrative
			 procedure and judicial review
				(a)Rulemaking
			 proceduresAny rule,
			 requirement, regulation, method, standard, program, determination, or final
			 action made or promulgated pursuant to any title of this Act and the amendments
			 made by this Act shall be subject to the rulemaking procedures described in
			 sections 551 through 557 of title 5, United States Code.
				(b)Enforcement(1)Each provision of this
			 Act and any regulation issued pursuant to this Act shall be fully enforceable
			 pursuant to sections 113, 303, and 304 of the Clean Air Act (42 U.S.C. 7413,
			 7603, 7604). For purposes of enforcement under these sections, all requirements
			 under this Act shall constitute requirements of the Clean Air Act, and, for
			 purposes of enforcement under section 304 of the Clean Air Act (42 U.S.C.
			 7604), all requirements of this Act shall constitute emission standards or
			 limitations under the Clean Air Act.
					(2)All provisions related to mandatory
			 duties of the Secretary or any other Federal official shall be fully
			 enforceable pursuant to section 304 of the Clean Air Act (42 U.S.C.
			 7604).
					(3)The district courts of the United
			 States shall have jurisdiction to compel agency action (including discretionary
			 agency action) under this Act that has been unreasonably delayed.
					(c)Recordkeeping,
			 inspections, monitoring, entry, and subpoenasThe Secretary shall
			 have the same powers and authority provided under sections 114 and 307(a) of
			 the Clean Air Act (42 U.S.C. 7414, 7607(a)) in carrying out, administering, and
			 enforcing this Act and the amendments made by this Act.
				(d)Judicial
			 reviewA petition for
			 judicial review of any regulation promulgated, or final action carried out, by
			 the Secretary or any other Federal official or agency pursuant to this Act may
			 be filed in the United States Court of Appeals for the appropriate circuit and
			 otherwise only in accordance with section 307(b) of the Clean Air Act (42
			 U.S.C. 7607(b)), except that petitions concerning actions of the Secretary may
			 only be filed in the United States Court of Appeals for the District of
			 Columbia. The provisions of section 307(f) of the Clean Air Act (42 U.S.C.
			 7607(f)) shall govern the award of costs and attorneys’ fees in such
			 cases.
				405.Retention of
			 State authority
				(a)In
			 generalExcept as provided in
			 subsection (b), in accordance with section 116 of the Clean Air Act (42 U.S.C.
			 7416) and section 510 of the Federal Water Pollution Control Act (33 U.S.C.
			 1370), nothing in this Act and the amendments made by this Act precludes or
			 abrogates the right of any State to adopt or enforce—
					(1)any standard, cap, limitation, or
			 prohibition relating to emissions of greenhouse gas; or
					(2)any requirement relating to control,
			 abatement, or avoidance of emissions of greenhouse gas.
					(b)ExceptionNotwithstanding subsection (a), no State
			 may adopt a standard, cap, limitation, prohibition, or requirement that is less
			 stringent than the applicable standard, cap, limitation, prohibition, or
			 requirement under this Act and the amendments made by this Act.
				406.Tribal
			 authorityFor purposes of this
			 Act and the amendments made by this Act, the Secretary may treat any federally
			 recognized Indian tribe as a State, in accordance with section 301(d) of the
			 Clean Air Act (42 U.S.C. 7601(d)).
			407.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this Act
			 and the amendments made by this Act.
			
